DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 06/02/2022 with the claim set filed on 06/02/2022.

Status of Claims
2.		Claims 1, 3-4, 6-7, 9, 12-13, 23 and 25-26 have been amended.
		Claims 27-29 have been added as new claims.
		Claims 1-29 are currently pending and have been rejected.

Status of the Application
3.		Claims 1-29 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 	CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 	continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 	paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 06/02/2022 has been entered.

Response to Arguments
5.		Applicant’s arguments, see pages 9-18, filed on 06/02/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-29 have been fully considered and is not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-29 are maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility. 
6.		Applicant’s arguments, see pages 18-24, filed on 06/02/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-4, 6, 9-15, 18-22 and 25-26 have been fully considered and is not persuasive. 
The 35 U.S.C. § 103 rejection of Claims 1-4, 6, 9-15, 18-22 and 25-26 from the previous non-final office action dated 12/09/2021 is amended according to new grounds of rejection. Therefore, this argument is moot.

Response to Amendments
7.		Applicant’s amendment filed on 10/26/2022 necessitated new grounds of rejection in this office action.

IDS Statements
8.		The 1 information disclosure statement filed on 06/02/2022 complies with the 	provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Priority
9. 		The Examiner has noted the Applicants claiming Priority from Provisional 	Application 62/902,175 filed on 09/18/2019 and a Continuation of Application 17/025,756 filed 	on 09/18/2020. Since the earliest effective filing date is 	09/18/2019, this is the effective filing 	date of this case being examined. 	 

Response to 35 USC § 101 Arguments
10. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-29 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 9-18, dated 06/02/2022). Examiner respectfully disagrees.
Argument #1:
(A).	Applicant argues that Claims 1-29 do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-14 dated 09/24/2022). 
In response, these abstract idea limitations (as identified below in the 35 U.S.C. 101 analysis section), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
 There is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception. Cf. Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1271-72, 120 USPQ2d 1210, 1214-15 (Fed. Cir. 2016) (affirming district court decision that identified an abstract idea in the claims without relying on evidence). "The court does not require "evidence" that a claimed concept is a judicial exception, and generally decides the legal conclusion of eligibility without resolving any factual issues" (See MPEP § 2106.07(a)(III)).
Evidence from Applicant’s Specification concerning the limitation for example; “interpreting, via a flow analysis data processing circuit, flow analysis data generated by a first plurality of micro-climate sensors and corresponding to a plurality of items of sale flow through a supply chain for an entity” (read in light of Applicant’s Original Specification ¶ [0106]).
From Applicant’s Specification ¶ [0106]: “The one or more servers 120 may be structured to interpret the product flow data and determine flow analysis data. The product management system 100 may further include one or more electronic devices 126, e.g., desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers 120 via the network 122. In embodiments, the one or more servers 120 may transmit the flow analysis data to the one or more electronic devices 126 which may be structured to interpret and display the flow analysis data and/or data derived therefrom.” Examiner notes that the “interpretation” is based on using a mobile device to cognitively interpret “flow analysis” data which is defined as processed and/or analyzed product flow data for a plurality of items of sale (e.g., produce items such as strawberries) in a retail store / retail establishment with respect to their contiguous data with respect to travel and/or storage times, temperatures, ripeness, actionable items, etc in a supply chain.
Moreover, evidence for such “Mental Processes” is provided here by the claimed
“interpreting, via a store analysis data processing circuit, store analysis data generated by a second plurality of micro-climate sensors and corresponding to the plurality of items of sale while disposed on a floor of a store” (read in light of Applicant’s Original Specification ¶ [0159-0160]).
From Applicant’s Specification ¶ [0159-0160]: “An example method may include generating 3812, via a plurality of micro-climate sensors 212 disposed on a floor of a store, store floor data corresponding to a plurality of items of sale disposed on the floor. Store floor data may include temperature, humidity, location, light levels, light color temperature, operating cycles of equipment, status of doors (open or closed), vibration, movement, gas detection, and the like. In an illustrative example, a change in vibration or motion together with a change in temperature may indicate a change in location, arrival at a location or the like.”
Examiner notes that the “interpretation” can be performed by a person using a device in order to provide the “store analysis data” of a plurality of items of sale in a grocery store. Here, the store analysis data may include an indicator of a measure of the store's compliance with the standard operating procedures (SOPs). Standard operating procedures may include temperature and humidity ranges for a particular item of sale, lighting conditions for particular items of sale (e.g. potatoes which will turn green with excess light), misting conditions or cycling in a display case, amount of time in display case between time spent in cold store, temperatures for freezers, display cases and the like, time spent on loading dock, time spent in cold store, location in cold store (based on vent location, door location, product velocity, and the like), length of time doors to various freezers and cold stores may remain open or shut, and the like. 
Moreover, evidence for such “Mental Processes” is provided here by the claimed “interpreting visual disposition data that that indicates a causal event for disposal of at least one of the plurality of items of sale” (see Independent Claims 1 and 14) (read in light of Applicant’s Original Specification ¶ [0182] & ¶ [0195]). From Applicant’s Specification ¶ [0182]: “Generating visual disposition data 5612 may be performed via a handheld mobile electronic device, or via a robot 330 (FIG. 3). The method 5710 may further include image processing 5614 the visual disposition data to generate processed disposition data. The method 5710 may further include determining 5616 disposition analysis data from the processed disposition data and transmitting 5618 the disposition analysis data. The disposition analysis data may include an indication of a causal event for a disposal for at least one of the plurality of items of sale.” Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum the generation of visual disposition data here can be performed manually by a person or user via a mobile electronic device. 
Also from Applicant’s Specification ¶ [0195]: “The method 6010 may include identifying 6012, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device. The method 6010 may further include transmitting the visual disposition data 6016 via the electronic device. Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Moreover, evidence for such “Mental Processes” is provided here by the claimed “determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (read in light of Applicant’s Original Specification ¶ [0202]). From Applicant’s Specification ¶ [0202-0203]: “The method 6210 may further include generating recommendations including actions 6220 that may be taken to improve a score value. The score value may represent a freshness score (referred to as a fresh score value elsewhere herein), a level of compliance with a single standard operating procedure, a level of compliance with a set or subset of standard operating procedures, the score value may represent an individual store, a chain of stores, a brand of stores, a subset of stores in a chain, and the like.” Examiner notes that the determination of the score value can be performed by a person, user or a store manager cognitively and/or via the use of pen and paper as a physical aid in order to compute the score value. The score value is interpreted as a freshness score, a level of compliance with a single SOP, a level of compliance with a set or subset of standard operating procedures, the score value may represent an individual store, a chain of stores, a brand of stores, a subset of stores in a chain.
Further, it also appears that the implementation by “Mental Processes” are through the use of physical aids such as a pen and paper as part of evaluation(s) and/or judgment(s) and/or observation(s) (here for example; “determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (see Independent Claim 1); “determine flow analysis data from the product flow data” (see Independent Claim 14); “determine store analysis data from the floor data” (see Independent Claim 14); “determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data” (see Independent Claim 14)).
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
That is, other than reciting the elements of (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “graphical user interface”, “a mobile electronic device” and “a server”, etc…), nothing in the claim element(s) precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid.
Moreover, the mere recitation of computer components such as (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), does not take the claims out of “Mental Processes” grouping.
Dependent Claims 2-13 and 15-29:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Mental Processes” Grouping and are further directed to additional abstract ideas as described in Claims 1 and 14.
Dependent Claim 4: Regarding the additional elements concerning the “via an artificial intelligence circuit” in Dependent Claim 4, this merely narrow the abstract ideas concerning “generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition data” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 23: Regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 23, this merely narrow the abstract ideas concerning “determining the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or the image” & “uses a learning generated in order to train on at least one of the temperature, the moisture level, or the image” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 24: Regarding the additional elements concerning the “the artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 24, this merely narrow the abstract ideas concerning “determining, the flow analysis from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “the ai circuit uses learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 27: Regarding the additional elements concerning the “artificial intelligence circuit”, this merely narrow the abstract ideas concerning “determining, that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale; a transportation mishandling of the at least one of the plurality of items of sale; or an employee mishandling of the at least one of the plurality of items of sale” & “wherein: the ai circuit is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific action is structured to remedy the causal event” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 28: Regarding the additional elements concerning the “graphical user interface” and “sensor data”, this merely narrow the abstract ideas concerning “displaying a live view of sensor data corresponding to the store analysis data” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 29: Regarding the additional elements concerning the “a sensor”, this merely narrow the abstract ideas concerning “wherein the set of specific actions comprises identifying a location within the supply chain to deploy...” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-29 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-29 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Furthermore, Examiner points out from Frequently Asked Questions (FAQs) on the 2019 PEG on Page 10 point F-1 regarding Step 2a Prong 1-> Can I still cite a court decision in my Office actions to support the identification of the subject matter recited in the claim language as an abstract idea? Under the 2019 PEG, you should cite to one of the enumerated groupings of abstract ideas. You may cite a court decision to support identification of the subject matter recited in the claim language as an abstract idea, but the identification of the subject matter recited in the claim language as an abstract idea should be consistent with the 2019 PEG. 
See also Frequently Asked Questions (FAQs) on the 2019 PEG on Page 11 point F-4 regarding Step 2a Prong 1-> Can I compare the claimed concept in my application to the claim in one of the § 101 examples to determine whether the claim recites an abstract idea? No. You should compare the claimed concept in your application to the enumerated groupings in the 2019 PEG. The examples should not be used as a basis for a subject matter eligibility rejection. The examples, however, may be considered as showing the application of the enumerated groupings in the 2019 PEG with respect to particular fact situations. While it may be acceptable for applicants to cite an example in support of an argument for finding eligibility in an appropriate factual situation, applicants should not be required to model their claims or responses after the examples to attain eligibility.
Argument #2:
(B).	Applicant argues that Claims 1-29 do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance and cite the court case of Core Wireless Licensing SARI v. Lg Electronics, Inc (Fed. Cir. January 25, 2018) case (see Applicant Remarks, Pages 14-15 dated 09/24/2022).  
		“CoreWireless” claims were rendered eligible, because it deliberately required: 
	* (i) “an application summary that can be reached directly from the menu,” with
	* (ii) “each data in the list being selectable to launch the respective application and enable the 	selected data to be seen within the respective application”, and with the
	* (iii) summary window, not just merely narrowing data, but deliberately being displayed while 	the one or more applications are in an un-launched state,” a requirement that the device 	applications exist in a particular state, all of which effectively improved efficiency of using the 	electronic device by bringing together “a limited list of common functions and commonly 	accessed stored data,” which can be accessed directly from the main menu, displaying selected 	data or functions of interest in the summary window allowing the user to see the most relevant 	data or functions “without actually opening the application up, with the speed of a user’s 	navigation through various views and windows can be improved because it “saves the user from 	navigating to the required application, opening it up, and then navigating within that application 	to enable the data of interest to be seen or a function of interest to be activated.” Indeed, rather 	than paging through multiple screens of options, “only three steps were needed from start up to 	reaching the required data / functionality” demonstrating improvement in the functioning of 	computers, particularly those with small screens (“Core Wireless Licensing S.A.R.L. v. LG Elecs., 	Inc., U.S. Court of Appeals, Federal Circuit, Nos. 2016-2684,2017-1922, January 25, 2018, 2018 BL 	25100, 880 F.3d 1356, 125 USPQ2d 1436”, p. 1441 ¶1-¶3). 
		While technological improvements need not to solely stem from: self-referentiality of 	logical data storage as in “Enfish” - supra, solved paging problem in small screen “Core Wireless” 	– supra it is still worth noting that each of “Enfish” and “Core Wireless” raised above, are 	relevant in providing valuable insight to ascertain what 	actual technology is, and most 	importantly, to ascertain what constitutes deliberate improvement to actual technology or 	the computer itself as opposed to a mere entrepreneurial improvement.
Examiner notes that the claims of the instant application do not demonstrate a specific technical improvement in the functionality of the graphical user interface as depicted in the claims of the Core Wireless nor does it demonstrate an improvement to the technical field of monitoring the freshness value / fresh score of items of sale in a supply chain network which factor in the flow analysis data, store analysis data and disposition data.
In this instant case however, the use of micro-climate sensors to monitor and determine the freshness of items of sale in a supply chain network by using a GUI interface on a mobile device, is at best computationally entrepreneurial rather than an actual technological improvement as demonstrated by “Enfish” and “Core Wireless” supra.
Argument #3
(C).	Applicant argues that Claims 1-29 recite additional elements that integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 15-17, dated 06/02/2022). Examiner respectfully disagrees.
Independent Claims 1 and 14 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Regarding Dependent Claims 2-13 and 15-29:
Dependent Claims 2-13 and 15-29 recite additional elements such as (e.g., “a first plurality of micro-climate sensors”, “graphical interface”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
 Dependent Claim 4: Regarding the additional elements concerning the “via an artificial intelligence circuit” in Dependent Claim 4, this merely narrow the abstract ideas concerning “generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “via an artificial intelligence circuit” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 23: Regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 23, this merely narrow the abstract ideas concerning “determining the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or the image” & “uses a learning generated in order to train on at least one of the temperature, the moisture level, or the image” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 24: Regarding the additional elements concerning the “the artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 24, this merely narrow the abstract ideas concerning “determining, the flow analysis from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “the ai circuit uses learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “the artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 27: Regarding the additional elements concerning the “artificial intelligence circuit”, this merely narrow the abstract ideas concerning “determining, that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale; a transportation mishandling of the at least one of the plurality of items of sale; or an employee mishandling of the at least one of the plurality of items of sale” & “wherein: the ai circuit is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific action is structured to remedy the causal event” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “the artificial intelligence circuit” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 28: Regarding the additional elements concerning the “graphical user interface” and “sensor data”, this merely narrow the abstract ideas concerning “displaying a live view of sensor data corresponding to the store analysis data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “graphical user interface” and “sensor data” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 29: Regarding the additional elements concerning the “a sensor”, this merely narrow the abstract ideas concerning “wherein the set of specific actions comprises identifying a location within the supply chain to deploy...” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “a sensor” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Moreover, it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “determining a score value based at least in part on flow analysis data, store analysis data and disposition data” with the emphasis on “generating visual disposition data” being performed by a user on a mobile device], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put, yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-29 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Applicant requests that Office provides evidence, e.g., case law and/or references (see Applicant Remarks, Page 17 of 25, dated 06/02/2022). Examiner has provided references in the Step 2B 35 U.S.C. 101 analysis shown below. Moreover, Examiner responds by stating that the limitation of “determine a score value based at least in part on the flow analysis data, the store analysis data, and the disposition data” does not provide a technical improvement because a person by pen to paper can determine the freshness (e.g., score value) for provisioning and/or distribution of perishable goods (e.g., perishable fruits, meats or dairy) whether the perishable goods are spoiled and what is the reason for their end of shelf-life which can be based on evaluation(s) and/or judgment(s) which is considered a mental process. Examiner notes there is no technical improvement demonstrated that either effectively improves the technology or technical field or the functioning of a computer.
Argument #4:
(D).	Applicant argues that Claims 1-29 recite additional elements that amount to significantly more than the judicial exception under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 17-18 dated 06/02/2022). Examiner respectfully disagrees.
In response, Claims 1-29 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “processors / CPUs” shown in Applicant’s Specification ¶ [0112-0113] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0106] & ¶ [0113-0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0112-0114] & [0118] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 14 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claims 2-13 and 15-29 recite additional elements (e.g., “a first plurality of micro-climate sensors”, “graphical interface”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 4: Regarding the additional elements concerning the “via an artificial intelligence circuit” in Dependent Claim 4, this merely narrow the abstract ideas concerning “generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition data” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “via an artificial intelligence circuit” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 23: Regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 23, this merely narrow the abstract ideas concerning “determining the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or the image” & “uses a learning generated in order to train on at least one of the temperature, the moisture level, or the image” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 24: Regarding the additional elements concerning the “the artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 24, this merely narrow the abstract ideas concerning “determining, the flow analysis from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “the ai circuit uses learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “the artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 27: Regarding the additional elements concerning the “artificial intelligence circuit”, this merely narrow the abstract ideas concerning “determining, that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale; a transportation mishandling of the at least one of the plurality of items of sale; or an employee mishandling of the at least one of the plurality of items of sale” & “wherein: the ai circuit is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific action is structured to remedy the causal event” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “the artificial intelligence circuit” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 28: Regarding the additional elements concerning the “graphical user interface” and “sensor data”, this merely narrow the abstract ideas concerning “displaying a live view of sensor data corresponding to the store analysis data” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “graphical user interface” and “sensor data” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 29: Regarding the additional elements concerning the “a sensor”, this merely narrow the abstract ideas concerning “wherein the set of specific actions comprises identifying a location within the supply chain to deploy...” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “a sensor” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides additional corroborating denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
		Fourth, Examiner provides references denoting the “visual disposition” and/or “visual 	fresh score” for a plurality of items in a retail and/or grocery store environment.
	See US PG Pub (US 2018/0196403 A1) to Lagares-Greenblatt at ¶ [0014]: “The food storage 	management system may track the food in a food storage device and create visual aids, such as 		colors in storage locations, so the user can locate food items with ease. The visual aids may 	provide a freshness indicator for food items and locations, such as shelves or compartments, in a 	food storage device. The food storage management system may also detect items that may lose 	quality if removed from the storage device for a certain time period. The food storage 	management system may provide the user with an alert if these food items are removed from 	the food storage device for a certain established temporal period.”
		Also at ¶ [0027]: “The freshness triggering event may indicate (e.g., signal, specify) that 	a criterion related to the food item has been achieved (e.g., a food freshness event, a new freshness 	status for the food item). A criterion may be a benchmark or predetermined time period, 	temperature, amount, or other value related to the food item (e.g., time period during which 	the food item was outside of the food storage device, temperature of the food item, amount 	remaining of the food item).”
	See US PG Pub (US 2019/0285603 A1) to Velez at ¶ [0036]: “At step 312, the freshness indicator 	module updates an indication of the remaining shelf life on a graphical user interface. The update 	can include a number of actions a user may take based on the remaining shelf life. For example, 	if the remaining shelf life is no longer fit for sale, the user may be presented with an option to 	generate orders to discard the shipment.”
	See US Patent # (US 9,710,754 B2) to Kaye at Col. 5, Lns. 20-30: “The invention further can include 	additional sensors, for example, humidity, vibration, and pathogens in the system's freshness 	monitoring component. Wherein the freshness monitoring module receives humidity-dependent, 	vibration-dependent and other-sensor dependent measurement data, it determines a current 	freshness status based upon this data and accordingly updates the freshness status. 	Embodiments of the invention provide for shelf life monitoring of a plurality of items in a 	container and for inferring shelf life used when items are removed from the container for a known 	period of time.”
	See US PG Pub (US 2017/0323250 A1) to Lindbo at ¶ [0055]: “The fulfillment decision support 	system 100 may be configured for prioritizing various options based on a set of rules; 	recommending options; conducting statistical analysis and reporting; and/or automatically 	selecting logistical options based on the application of a set of rules.” See also Lindbo at ¶ [0117]: 	“The fulfillment decision support system 100 may be configured to automatically or semi-	automatically provide optimizations (such as prioritization of options, recommending of options, 	automatic provisioning of actions, reserving of logistical elements, etc.) for various parameters 	and variables (e.g. cost, freshness of goods, potential travel risk, availability of transport capacity, 	responsiveness to customer orders, availability of specialized equipment [such as refrigerated 	trucks], order priority, distance traveled, carbon emissions).” See also Lindbo at ¶ [0121]: “The 	rules engine 412 may be configured to define, generate, modify, update and/or apply a set of 	logical rules. These logistical rules may be associated with various logistical elements, and when 	applied, may cause modifications to cost determinations and/or the prioritization of logistical 	options. For example, there may be a rule that fresh produce of a particular type needs to arrive 	to a customer within a period of 5 days from receipt of shipment from a supplier at a large 	fulfillment centre 102 a. This rule may cause various options to either cost more, or not be 	applicable in view of the constraint.”
	 See US Patent # (US 10,317,119 B2) to Zou at Col. 11, Lns. 30-37: “Remedial actions in this 	instance may include, for example, adjusting temperature settings for the refrigeration unit 35 in 	an attempt to restore the internal temperature to the storage temperature for the item 30. In 	another example, a remedial action may include transporting the refrigeration unit 35 to a station 	where the item 30 will be discarded or thrown away by personnel of the materials handling 	center 100. Similarly, if an item 30 has expired based on an expiration date, a remedial action may 	include transporting the refrigeration unit 35 to a station where the item 30 will be discarded or 	thrown away.”
	See Patent # (US 10,185,733 B2) to Knobel at Col. 10, Lns. 42-58: “A notification is received 340 at 	the PFIS that at least a portion of a food item associated with the account has been consumed, or 	has expired. The notification includes the food item identifier associated with the consumed item 	and a consumption quantity. For example, a user associated with an account provides information 	that an item has been consumed, e.g., by providing item information and providing a consumption 	quantity. In one embodiment the user uses the application 165 to notify the PFIS 110 that a food 	item has been consumed. For example, the application 165 may have an interface for the account 	user to provide information about one or more consumed food items, such as food item, quantity 	or amount consumed, storage of remaining portion (e.g., for items requiring refrigeration). The 	user will need to inform the system if the food item is spoiled (e.g., and thrown away) rather than 	consumed (e.g., eaten) for proper tracking.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-29 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-29 are ineligible.

Claim Rejections - 35 USC § 101
11.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-29 shown below.

12.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.		Claims 1-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-29 are each focused to a statutory category namely a “method” or a “process” (Claims 1-13 and 23-29) and a “system” or an “apparatus” (Claims 14-22).
Step 2A Prong One: Independent Claims 1 and 14 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“interpreting, , flow analysis data generated and corresponding to a plurality of items of sale flowing through a supply chain for an entity” (see Independent Claim 1);
“interpreting, , store analysis data generated  and corresponding to the plurality of items of sale while disposed on a floor of a store” (see Independent Claim 1);
“interpreting, , disposition analysis data that indicates a causal event for disposal for at least one of the plurality of items of sale” (see Independent Claim 1);
“determining, , a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (see Independent Claim 1);
“ each associated with a corresponding individual item of sale and structured to generate and transmit product flow data of the individual item of sale of a plurality of items of sale flowing through a supply chain for an entity” (see Independent Claim 14);
“ disposed on a floor of a store and structured to generate floor data corresponding to the plurality of items of sale while disposed on the floor” (see Independent Claim 14);
“ structured to generate visual disposition data that indicates a causal event for disposal of at least one of the plurality of items of sale (see Independent Claim 14); and
” (see Independent Claim 14);
“determine flow analysis data from the product flow data” (see Independent Claim 14);
“determine store analysis data from the floor data” (see Independent Claim 14);
“determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data” (see Independent Claim 14)
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
 There is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception. Cf. Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1271-72, 120 USPQ2d 1210, 1214-15 (Fed. Cir. 2016) (affirming district court decision that identified an abstract idea in the claims without relying on evidence).
Evidence from Applicant’s Specification concerning the limitation for example; “interpreting, via a flow analysis data processing circuit, flow analysis data generated by a first plurality of micro-climate sensors and corresponding to a plurality of items of sale flow through a supply chain for an entity” (read in light of Applicant’s Original Specification ¶ [0106]).
From Applicant’s Specification ¶ [0106]: “The one or more servers 120 may be structured to interpret the product flow data and determine flow analysis data. The product management system 100 may further include one or more electronic devices 126, e.g., desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers 120 via the network 122. In embodiments, the one or more servers 120 may transmit the flow analysis data to the one or more electronic devices 126 which may be structured to interpret and display the flow analysis data and/or data derived therefrom.” Examiner notes that the “interpretation” is based on using a mobile device to cognitively interpret “flow analysis” data which is defined as processed and/or analyzed product flow data for a plurality of items of sale (e.g., produce items such as strawberries) in a retail store / retail establishment with respect to their contiguous data with respect to travel and/or storage times, temperatures, ripeness, actionable items, etc in a supply chain.
Moreover, evidence for such “Mental Processes” is provided here by the claimed
“interpreting, via a store analysis data processing circuit, store analysis data generated by a second plurality of micro-climate sensors and corresponding to the plurality of items of sale while disposed on a floor of a store” (read in light of Applicant’s Original Specification ¶ [0159-0160]).
From Applicant’s Specification ¶ [0159-0160]: “An example method may include generating 3812, via a plurality of micro-climate sensors 212 disposed on a floor of a store, store floor data corresponding to a plurality of items of sale disposed on the floor. Store floor data may include temperature, humidity, location, light levels, light color temperature, operating cycles of equipment, status of doors (open or closed), vibration, movement, gas detection, and the like. In an illustrative example, a change in vibration or motion together with a change in temperature may indicate a change in location, arrival at a location or the like.”
Examiner notes that the “interpretation” can be performed by a person using a device in order to provide the “store analysis data” of a plurality of items of sale in a grocery store. Here, the store analysis data may include an indicator of a measure of the store's compliance with the standard operating procedures (SOPs). Standard operating procedures may include temperature and humidity ranges for a particular item of sale, lighting conditions for particular items of sale (e.g. potatoes which will turn green with excess light), misting conditions or cycling in a display case, amount of time in display case between time spent in cold store, temperatures for freezers, display cases and the like, time spent on loading dock, time spent in cold store, location in cold store (based on vent location, door location, product velocity, and the like), length of time doors to various freezers and cold stores may remain open or shut, and the like. 
Moreover, evidence for such “Mental Processes” is provided here by the claimed “interpreting visual disposition data that that indicates a causal event for disposal of at least one of the plurality of items of sale” (see Independent Claims 1 and 14) (read in light of Applicant’s Original Specification ¶ [0182] & ¶ [0195]). From Applicant’s Specification ¶ [0182]: “Generating visual disposition data 5612 may be performed via a handheld mobile electronic device, or via a robot 330 (FIG. 3). The method 5710 may further include image processing 5614 the visual disposition data to generate processed disposition data. The method 5710 may further include determining 5616 disposition analysis data from the processed disposition data and transmitting 5618 the disposition analysis data. The disposition analysis data may include an indication of a causal event for a disposal for at least one of the plurality of items of sale.” Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum the generation of visual disposition data here can be performed manually by a person or user via a mobile electronic device. 
Also from Applicant’s Specification ¶ [0195]: “The method 6010 may include identifying 6012, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device. The method 6010 may further include transmitting the visual disposition data 6016 via the electronic device. Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Moreover, evidence for such “Mental Processes” is provided here by the claimed “determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (read in light of Applicant’s Original Specification ¶ [0202]). From Applicant’s Specification ¶ [0202-0203]: “The method 6210 may further include generating recommendations including actions 6220 that may be taken to improve a score value. The score value may represent a freshness score (referred to as a fresh score value elsewhere herein), a level of compliance with a single standard operating procedure, a level of compliance with a set or subset of standard operating procedures, the score value may represent an individual store, a chain of stores, a brand of stores, a subset of stores in a chain, and the like.” Examiner notes that the determination of the score value can be performed by a person, user or a store manager cognitively and/or via the use of pen and paper as a physical aid in order to compute the score value. The score value is interpreted as a freshness score, a level of compliance with a single SOP, a level of compliance with a set or subset of standard operating procedures, the score value may represent an individual store, a chain of stores, a brand of stores, a subset of stores in a chain.
Further, it also appears that the implementation by “Mental Processes” are through the use of physical aids such as a pen and paper as part of evaluation(s) and/or judgment(s) and/or observation(s) (here for example; “determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (see Independent Claim 1); “determine flow analysis data from the product flow data” (see Independent Claim 14); “determine store analysis data from the floor data” (see Independent Claim 14); “determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data” (see Independent Claim 14)).
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
That is, other than reciting the elements of (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “graphical user interface”, “a mobile electronic device” and “a server”, etc…), nothing in the claim element(s) precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid.
Moreover, the mere recitation of computer components such as (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), does not take the claims out of “Mental Processes” grouping.
Dependent Claims 2-13 and 15-29:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Mental Processes” Grouping and are further directed to additional abstract ideas as described in Claims 1 and 14.
Dependent Claim 4: Regarding the additional elements concerning the “via an artificial intelligence circuit” in Dependent Claim 4, this merely narrow the abstract ideas concerning “generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition data” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 23: Regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 23, this merely narrow the abstract ideas concerning “determining the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or the image” & “uses a learning generated in order to train on at least one of the temperature, the moisture level, or the image” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 24: Regarding the additional elements concerning the “the artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 24, this merely narrow the abstract ideas concerning “determining, the flow analysis from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “the ai circuit uses learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 27: Regarding the additional elements concerning the “artificial intelligence circuit”, this merely narrow the abstract ideas concerning “determining, that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale; a transportation mishandling of the at least one of the plurality of items of sale; or an employee mishandling of the at least one of the plurality of items of sale” & “wherein: the ai circuit is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific action is structured to remedy the causal event” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 28: Regarding the additional elements concerning the “graphical user interface” and “sensor data”, this merely narrow the abstract ideas concerning “displaying a live view of sensor data corresponding to the store analysis data” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Dependent Claim 29: Regarding the additional elements concerning the “a sensor”, this merely narrow the abstract ideas concerning “wherein the set of specific actions comprises identifying a location within the supply chain to deploy...” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for the rating the performance of an entity based on product flow data, floor data and disposition data using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-29 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-29 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“interpreting, via a flow analysis data processing circuit, flow analysis data generated by a first plurality of micro-climate sensors and corresponding to a plurality of items of sale flowing through a supply chain for an entity” (see Independent Claim 1);
“interpreting, via a store analysis data processing circuit, store analysis data generated by a second plurality of micro-climate sensors and corresponding to the plurality of items of sale while disposed on a floor of a store” (see Independent Claim 1);
“interpreting, via a disposition analysis data processing circuit, disposition analysis data that indicates a causal event for disposal for at least one of the plurality of items of sale” (see Independent Claim 1);
“determining, via a score determination circuit, a score value based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data” (see Independent Claim 1);
“a first plurality of micro-climate sensors each associated with a corresponding individual item of sale and structured to generate and transmit product flow data of the individual item of sale of a plurality of items of sale flowing through a supply chain for an entity” (see Independent Claim 14);
“a second plurality of micro-climate sensors disposed on a floor of a store and structured to generate floor data corresponding to the plurality of items of sale while disposed on the floor” (see Independent Claim 14);
“a mobile electronic device structured to generate visual disposition data that indicates a casual event for disposal of at least one of the plurality of items of sale (see Independent Claim 14); and
 a server structured to” (see Independent Claim 14);
“determine flow analysis data from the product flow data” (see Independent Claim 14);
“determine store analysis data from the floor data” (see Independent Claim 14);
“determine a score value based at least in part on the product flow data, the floor data, and the visual disposition data” (see Independent Claim 14)
Independent Claims 1 and 14 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Regarding Dependent Claims 2-13 and 15-29:
Dependent Claims 2-13 and 15-29 recite additional elements such as (e.g., “a first plurality of micro-climate sensors”, “graphical interface”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
 Dependent Claim 4: Regarding the additional elements concerning the “via an artificial intelligence circuit” in Dependent Claim 4, this merely narrow the abstract ideas concerning “generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “via an artificial intelligence circuit” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 23: Regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 23, this merely narrow the abstract ideas concerning “determining the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or the image” & “uses a learning generated in order to train on at least one of the temperature, the moisture level, or the image” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 24: Regarding the additional elements concerning the “the artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 24, this merely narrow the abstract ideas concerning “determining, the flow analysis from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “the ai circuit uses learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “the artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 27: Regarding the additional elements concerning the “artificial intelligence circuit”, this merely narrow the abstract ideas concerning “determining, that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale; a transportation mishandling of the at least one of the plurality of items of sale; or an employee mishandling of the at least one of the plurality of items of sale” & “wherein: the ai circuit is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific action is structured to remedy the causal event” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “the artificial intelligence circuit” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 28: Regarding the additional elements concerning the “graphical user interface” and “sensor data”, this merely narrow the abstract ideas concerning “displaying a live view of sensor data corresponding to the store analysis data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “graphical user interface” and “sensor data” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 29: Regarding the additional elements concerning the “a sensor”, this merely narrow the abstract ideas concerning “wherein the set of specific actions comprises identifying a location within the supply chain to deploy...” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “a sensor” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
 The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-29 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-29 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “processors / CPUs” shown in Applicant’s Specification ¶ [0112-0113] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0106] & ¶ [0113-0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0112-0114] & [0118] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 14 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a first plurality of micro-climate sensors”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claims 2-13 and 15-29 recite additional elements (e.g., “a first plurality of micro-climate sensors”, “graphical interface”, “a second plurality of micro-climate sensors”, “a flow analysis data processing circuit”, “a store analysis data processing circuit”, “a disposition analysis data processing circuit”, “a score determination circuit”, “a mobile electronic device” and “a server”), in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 4: Regarding the additional elements concerning the “via an artificial intelligence circuit” in Dependent Claim 4, this merely narrow the abstract ideas concerning “generating a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition data” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “via an artificial intelligence circuit” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 23: Regarding the additional elements concerning the “artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 23, this merely narrow the abstract ideas concerning “determining the flow analysis data from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or the image” & “uses a learning generated in order to train on at least one of the temperature, the moisture level, or the image” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 24: Regarding the additional elements concerning the “the artificial intelligence circuit” & “machine learning circuit” in Dependent Claim 24, this merely narrow the abstract ideas concerning “determining, the flow analysis from product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image” & “the ai circuit uses learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “the artificial intelligence circuit” & “machine learning circuit” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 27: Regarding the additional elements concerning the “artificial intelligence circuit”, this merely narrow the abstract ideas concerning “determining, that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale; a transportation mishandling of the at least one of the plurality of items of sale; or an employee mishandling of the at least one of the plurality of items of sale” & “wherein: the ai circuit is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific action is structured to remedy the causal event” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “the artificial intelligence circuit” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 28: Regarding the additional elements concerning the “graphical user interface” and “sensor data”, this merely narrow the abstract ideas concerning “displaying a live view of sensor data corresponding to the store analysis data” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “graphical user interface” and “sensor data” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Dependent Claim 29: Regarding the additional elements concerning the “a sensor”, this merely narrow the abstract ideas concerning “wherein the set of specific actions comprises identifying a location within the supply chain to deploy...” in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This is reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “a sensor” aspect is utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the performance of an entity of a supply chain based on the product flow data, floor data and disposition data in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides additional corroborating denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
		Fourth, Examiner provides references denoting the “visual disposition” and/or “visual 	fresh score” for a plurality of items in a retail and/or grocery store environment.
	See US PG Pub (US 2018/0196403 A1) to Lagares-Greenblatt at ¶ [0014]: “The food storage 	management system may track the food in a food storage device and create visual aids, such as 		colors in storage locations, so the user can locate food items with ease. The visual aids may 	provide a freshness indicator for food items and locations, such as shelves or compartments, in a 	food storage device. The food storage management system may also detect items that may lose 	quality if removed from the storage device for a certain time period. The food storage 	management system may provide the user with an alert if these food items are removed from 	the food storage device for a certain established temporal period.”
		Also at ¶ [0027]: “The freshness triggering event may indicate (e.g., signal, specify) that 	a criterion related to the food item has been achieved (e.g., a food freshness event, a new freshness 	status for the food item). A criterion may be a benchmark or predetermined time period, 	temperature, amount, or other value related to the food item (e.g., time period during which 	the food item was outside of the food storage device, temperature of the food item, amount 	remaining of the food item).”
	See US PG Pub (US 2019/0285603 A1) to Velez at ¶ [0036]: “At step 312, the freshness indicator 	module updates an indication of the remaining shelf life on a graphical user interface. The update 	can include a number of actions a user may take based on the remaining shelf life. For example, 	if the remaining shelf life is no longer fit for sale, the user may be presented with an option to 	generate orders to discard the shipment.”
	See US Patent # (US 9,710,754 B2) to Kaye at Col. 5, Lns. 20-30: “The invention further can include 	additional sensors, for example, humidity, vibration, and pathogens in the system's freshness 	monitoring component. Wherein the freshness monitoring module receives humidity-dependent, 	vibration-dependent and other-sensor dependent measurement data, it determines a current 	freshness status based upon this data and accordingly updates the freshness status. 	Embodiments of the invention provide for shelf life monitoring of a plurality of items in a 	container and for inferring shelf life used when items are removed from the container for a known 	period of time.”
	 See US Patent # (US 10,317,119 B2) to Zou at Col. 11, Lns. 30-37: “Remedial actions in this 	instance may include, for example, adjusting temperature settings for the refrigeration unit 35 in 	an attempt to restore the internal temperature to the storage temperature for the item 30. In 	another example, a remedial action may include transporting the refrigeration unit 35 to a station 	where the item 30 will be discarded or thrown away by personnel of the materials handling 	center 100. Similarly, if an item 30 has expired based on an expiration date, a remedial action may 	include transporting the refrigeration unit 35 to a station where the item 30 will be discarded or 	thrown away.”
	See US PG Pub (US 2017/0323250 A1) to Lindbo at ¶ [0055]: “The fulfillment decision support 	system 100 may be configured for prioritizing various options based on a set of rules; 	recommending options; conducting statistical analysis and reporting; and/or automatically 	selecting logistical options based on the application of a set of rules.” See also Lindbo at ¶ [0117]: 	“The fulfillment decision support system 100 may be configured to automatically or semi-	automatically provide optimizations (such as prioritization of options, recommending of options, 	automatic provisioning of actions, reserving of logistical elements, etc.) for various parameters 	and variables (e.g. cost, freshness of goods, potential travel risk, availability of transport capacity, 	responsiveness to customer orders, availability of specialized equipment [such as refrigerated 	trucks], order priority, distance traveled, carbon emissions).” See also Lindbo at ¶ [0121]: “The 	rules engine 412 may be configured to define, generate, modify, update and/or apply a set of 	logical rules. These logistical rules may be associated with various logistical elements, and when 	applied, may cause modifications to cost determinations and/or the prioritization of logistical 	options. For example, there may be a rule that fresh produce of a particular type needs to arrive 	to a customer within a period of 5 days from receipt of shipment from a supplier at a large 	fulfillment centre 102 a. This rule may cause various options to either cost more, or not be 	applicable in view of the constraint.”
	See Patent # (US 10,185,733 B2) to Knobel at Col. 10, Lns. 42-58: “A notification is received 340 at 	the PFIS that at least a portion of a food item associated with the account has been consumed, or 	has expired. The notification includes the food item identifier associated with the consumed item 	and a consumption quantity. For example, a user associated with an account provides information 	that an item has been consumed, e.g., by providing item information and providing a consumption 	quantity. In one embodiment the user uses the application 165 to notify the PFIS 110 that a food 	item has been consumed. For example, the application 165 may have an interface for the account 	user to provide information about one or more consumed food items, such as food item, quantity 	or amount consumed, storage of remaining portion (e.g., for items requiring refrigeration). The 	user will need to inform the system if the food item is spoiled (e.g., and thrown away) rather than 	consumed (e.g., eaten) for proper tracking.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-29 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-29 are ineligible.

Response to Prior Art Arguments
14.		Applicant’s prior art arguments with respect to Claims 1-29 have been fully considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
15.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 	basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.		Claims 1-2 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 	Patent Application (US 2016/0012337 A1) to Kaye. 
		Regarding Independent Claim 1, Kaye method for rating the performance of an entity 	based on product flow data, floor data and disposition data teaches the following:
	- interpreting, via a flow analysis data processing circuit, flow analysis data generated by a first 	plurality of micro-climate sensors (see at least Kaye: ¶ [0033]. Kaye teaches that the shelf life 	monitoring tags or devices include a communications transponder module, a sensor module 	containing one or more sensors for monitoring a plurality of items and environmental conditions, 	a power module, an optional display module, a software module and a data storage module for 	storing business data and tag history. The software module includes freshness determining tables 	for a plurality of items, inference determining modules for pausing monitored shelf life 	calculations and for inferring shelf life used for items which have been away and have 	returned to the container.) and corresponding to a plurality of items of sale (see at least Kaye: 	¶ [0043]. Kaye teaches in Fig. 3 is a pictorial illustration of a process for monitoring a 	container 31 used to store, transport and sell multiple varieties of fruits or 	vegetables 32 comprising an NFC shelf life monitoring multi-sensor inner liner 33. The use 	case for this embodiment is a farmer who sells his products at farmers markets.)  flow through a 	supply chain for an entity (see 	at least Kaye: ¶ [0024]. Kaye notes that intended embodiments 	of the invention include a doctor's medicine cabinet or work bag, a home medicine cabinet, a	vial carrying case for sensitive field uses carrying multiple disposable syringes, a smart shelf or 	bin, a display case for foods at a grocery store, a home refrigerator, a reefer or a silo. When the 	sensor or monitoring device includes RFID or optical recognition, the perishable can be tracked 	automatically using a barcode, RFID label or optical recognition of the departing and returning 	objects. See also Fig. 5 at ¶ [0048]: “When product 55 leaves the container, shelf life monitoring 	is stopped in the shelf life monitoring tag 57 until the item returns. The tag 57 is notified by 	the control station 51, comprised of reader 53 and shelf life monitoring software 52 the item 55 is 	leaving the container. The tag 57 pauses shelf life monitoring and sends freshness data about the 	item, comprised of shelf life left, current temperature of the item, last sample time and summary 	of shelf life spoilage characteristics of the item.”)
	- interpreting, via a store analysis data processing circuit, store analysis data generated by a 	second plurality of micro-climate sensors (see at least Kaye at ¶ [0023-0024] & ¶ [0040]. Kaye 	notes that Fig. 1 is a pictorial illustration of a system and method for monitoring the shelf life of 	multiple vaccine vials 3 stored in a temperature monitored container 1, said container having 	an inner liner 2 comprising a shelf life monitoring device 9 configured with sensors at specified 	grid locations within the container. The one or more micro-climate sensors are shown in [0031] & 	[0033].)  and corresponding to the plurality of items of sale while disposed on a floor of a store 	(see at least Kaye: ¶ [0018]. Kaye notes that the method for inferring shelf life used when the 	perishable has been removed from the container is based upon 	shelf life characteristics of the 	product as known by the shelf life monitoring tag or device, the temperature when returned 	and the time duration away. Temperature of the perishable upon 	return can be measured by the 	reader or by the tag in the space. The inferred shelf life used while away can be calculated by either 	the reader or the tag. At ¶ [0023-0024]: “The method includes the tracking of a known product 	which is removed from a shelf life monitored container and in which the product's last temperature, 	its shelf life left and its shelf life metrics are known or can be accessed in order to infer how much 	life was used during the time the perishable was not monitored. The method includes the 	determination of the time away, the variation in temperature from departure to return, the 	inference of the change in shelf life that occurred while unmonitored.” At ¶ [0032]: “Embodiments 	of the invention provide for shelf life monitoring of a plurality of items in a container and for 	inferring shelf life used when items are removed from the container for a known period of time.” 	See also Kaye at Fig. 5.)
	- interpreting, via a disposition analysis data processing circuit, disposition analysis data that 	indicates a causal event for disposal for at least one of the plurality of items of sale (see at least 	Kaye: ¶ [0033] & ¶ [0049]. Kaye teaches that when the tagged item 55 is away, a perishable 	handler of the item can infer how much shelf life has been used and how much shelf life is left 	for the tagged item 55. To do this the perishable handler has to have a device 58 that can read the 	ID label 56 of the item 55. The preferred reader is an NFC smart phone capable of running a shelf 	life inference software application 65. The perishable handler has to also have a means of taking 	the temperature of the perishable item 55. The preferred system for taking the temperature is an 	add-on module to a cellphone which senses temperature of items in the proximity of the 	cellphone 66. The shelf life inference software 65 takes the current temperature and time. 
	At ¶ [0032]: “Embodiments of the invention provide for shelf life monitoring of a plurality of items 	in a container and for inferring shelf life used when items are removed from the container for a known 	period of time.” 	See also Kaye at Fig. 5. See also ¶ [0033]: “The software module includes 	freshness determining tables for a plurality of items, inference determining modules for pausing 	monitored shelf life calculations and for inferring shelf life used for items which have been 	away and have returned to the container.”)
	- determining, via a score determination circuit, a score value (see at least Kaye: ¶ [0048-0050] 	& Fig. 5.  Kaye at Fig. 5 noting the flow chart illustrating a process for inferring [interpreted as 	score value] shelf life. Specifically, per Kaye at [0049]: infer how much [interpreted as score value] 	shelf life has been used and how much 	shelf life is left for the tagged item 55). See also 	[0049]: 	“Using the cell phone's NFC communications 66, the shelf life inference software accesses the 	data in the ID tag 56, calculates how much freshness has been used since the last temperature 	sensing, and asks the user about highest temperature the item has encountered in the time away. 	The more frequently that temperature of the perishable item is taken, the higher the confidence 	factor.”) based at least in part on the flow analysis data (see at least Kaye: ¶ [0043]. Kaye teaches 	in Fig. 3 teaches a process for monitoring a container 31 used to store, transport and sell multiple 	varieties of fruits or vegetables 32 comprising an NFC shelf life monitoring multi-sensor inner 	liner 33. The use case for this embodiment is a farmer who sells his products at farmers 	markets.)  flow through a supply chain for an entity (see at least Kaye: ¶ [0024]. Kaye notes 	that intended embodiments of the invention include a doctor's medicine cabinet or work bag, a 	home medicine cabinet, a vial carrying case for sensitive field uses carrying multiple 	disposable syringes, a smart shelf or bin, a display case for foods at a grocery store, a home 	refrigerator, a reefer or a silo. When the sensor or monitoring device includes RFID or optical 	recognition, the perishable can be tracked automatically using a barcode, RFID label or optical 	recognition of the departing and returning objects. See also Fig. 5 at ¶ [0048]: “When 	product 55 leaves the container, shelf life monitoring is stopped in the shelf life monitoring 	tag 57 until the item returns. The tag 57 is notified by the control station 51, comprised of 	reader 53 and shelf life monitoring software 52 the item 55 is leaving the container. The 	tag 57 pauses shelf life monitoring and sends freshness data about the item, comprised of shelf 	life left, current temperature of the item, last sample time and summary of shelf life 	spoilage characteristics of the item.”) the store analysis data (see at least Kaye: ¶ [0018]. Kaye 	notes that the method for inferring shelf life used when the perishable has been removed from the 	container is based upon shelf life characteristics of the 	product as known by the shelf life 	monitoring tag or device, the temperature when returned 	and the time duration away. Temperature 	of the perishable upon 	return can be measured by the 	reader or by the tag in the space. The 	inferred shelf life used while away can be calculated by either the reader or the tag. At ¶ [0023-	0024]: “The method includes the tracking of a known product which is removed from a shelf 	life monitored container and in which the product's last temperature, its shelf life left and its 	shelf life metrics are known or can be accessed in order to infer how much life was used 	during 	the time the perishable was not monitored. The method includes the determination of the time 	away, the variation in temperature from departure to return, the inference of the 	change 	in shelf 	life that occurred while unmonitored.” At ¶ [0032]: “Embodiments of the 	invention provide for 	shelf life monitoring of a plurality of items in a container and for 	inferring shelf life used when 	items are removed from the container for a known period of time.” See also Kaye at Fig. 5.) and the 	disposition analysis data (see at least Kaye: ¶ [0033] & ¶ [0049]. Kaye teaches that when the 	tagged item 55 is away, a perishable handler of the item can infer how much shelf life has 	been used and how much shelf 	life is left for the tagged item 55. To do this the perishable handler 	has to have a 	device 58 that 	can read the ID label 56 of the item 55. The preferred reader is an 	NFC smart phone capable of running a shelf life inference software application 65. The 	perishable handler has to also have a means of taking the temperature of the perishable 	item 55. The preferred system for taking the temperature is an add-on module to a 	cellphone which senses temperature of items in the proximity of the cellphone 66. The shelf 	life inference software 65 takes the current temperature 	and time. 
	At ¶ [0032]: “Embodiments of the invention provide for shelf life monitoring of a plurality of items 	in a container and for inferring shelf life used when items are removed from the container for a known 	period of time.” 	See also Kaye at Fig. 5. See also ¶ [0033]: “The software module includes 	freshness determining tables for a plurality of items, inference determining modules for pausing 	monitored shelf life calculations and for inferring shelf life used for items which have been 	away and have returned to the container.”)
		Regarding Independent Claim 14, Kaye system for rating the performance of an entity 	based on product flow data, floor data and disposition data teaches the following:
	- a first plurality of micro-climate sensors (see Kaye: Fig. 1 & ¶ [0040]. Kaye notes that at Fig. 	1 is a pictorial illustration of a system and method for monitoring the shelf life of multiple vaccine 	vials 3 stored in a temperature monitored container 1, said container having an inner 	liner 2 comprising a shelf life monitoring device 9 configured with sensors at specified grid 	locations within the container.)  each associated with a corresponding individual item of sale 	and structured to generate and transmit product flow data of the individual item of sale 	of a plurality of items of sale flow through a supply chain for an entity (see at least Kaye: ¶ 	[0043] & Figs. 3-4. Kaye notes that Fig. 3 shows a process for monitoring a container 31 used to 	store, transport and sell multiple varieties of fruits or vegetables 32 comprising an NFC shelf life 	monitoring multi-sensor inner liner 33. The use case for this embodiment is a farmer who 	sells his products at farmers markets. Other use cases include pharmacies, fisheries, hospitals and 	service providers. Products are tracked by batchlot 37, product variety and location of the 	farmers market. Shelf life monitoring begins when the items are packed in preparation of 	the 	farmers market and ends when 	all products are sold. Also at ¶ [0021] of Kaye: The preferred 	embodiment of the invention consists of a known number of perishables, all placed into the 	container at the same time, monitored by a multi-sensor shelf life monitoring tag wherein each 	perishable has its own individual identification label. This label can be a barcode label, and RFID or 	NFC label, the perishable's marketing label or if a fruit or vegetable the item's price lookup code 	(PLU). The preferred identification label is a NFC or RFID label.)
	- a second plurality of micro-climate sensors (see Kaye: Fig. 1 & ¶ [0040]. Kaye notes that at Fig. 	1 is a pictorial illustration of a system and method for monitoring the shelf life of multiple vaccine 	vials 3 stored in a temperature monitored container 1, said container having an inner 	liner 2 comprising a shelf life monitoring device 9 configured with sensors at specified grid 	locations within the container.) disposed on a floor of a store and structure to generate floor 	data corresponding to the plurality of items of sale while disposed on the floor (see at least Kaye: 	¶ [0018]. Kaye notes that the method for inferring shelf life used when the perishable has been 	removed from the container is based upon shelf life characteristics of the product as known by the 	shelf life monitoring tag or device, the temperature when returned and the time duration away. 	Temperature of the perishable upon return can be measured by the reader or by the tag in 	the space. The inferred shelf life used while away can be calculated by either the reader or the 	tag. At ¶ [0023-0024]: “The method includes the tracking of a known product which is removed 	from a shelf life monitored container and in which the product's last temperature, its shelf 	life left and its shelf life metrics are known or can be accessed in order to infer how much 	life was used during the time the perishable was not monitored. The method includes the 	determination of the time away, the variation in temperature from departure to return, the 	inference of the change in shelf life that occurred while unmonitored.” At ¶ [0032]: “Embodiments 	of the invention provide for shelf life monitoring of a plurality of items in a container and for 	inferring shelf life used when items are removed from the container for a known period of time.” 	See also Kaye at Fig. 5.)
	- a mobile electronic device structured to generate visual disposition data that indicates a causal 	event for disposal of at least one of the plurality of items of sale (see at least Kaye: ¶ [0020]. 	Kaye notes that perishables leaving or entering the container are tracked by the reader that is 	outside 	of the container. Inferred shelf life used while a perishable is away from a container can be 	determined in a number of ways, including by the shelf life monitoring tag when the perishable 	returns or by a reader outside of the container. If a perishable's shelf life metrics and last 	measurements were recorded into the perishable's RFID identification label when the perishable 	was removed from the container or were sent to a remote database, inferred shelf life during the 	time away can be calculated by another reader or device. A reader can be a cell phone or a reader 	device (RFID, NFC, infrared, magnetic, optical, wireless, Bluetooth, Zigbee). The reader can have its 	own means of monitoring temperature. Kaye at ¶ [0027]: “The invention envisions shelf life 	determining cases for perishables that include a readable or audible display which can signal an 	alert when an item in the container is about to or has reached a predefined state, such as “no longer 	good” or which can be used to check the shelf life when an item departs or returns to the 	container.” Kaye at ¶ [0039]: “Depending upon the environment of the container and how 	temperature is measured inside the container, the inferred shelf life used while away can be 	calculated by the sensing device or by reader or remote software. In accordance with U.S. 	Pat. No. 7,495,558 B2, 	shelf life, temperature and time alerts can be set to notify users that the 	perishable is in trouble.”)
	- determine flow analysis data from the product flow data (see at least Kaye: (see at least Kaye: 	¶ [0043]. Kaye teaches in Fig. 3 is a pictorial illustration of a process for monitoring a 	container 31 used to store, transport and sell multiple varieties of fruits or 	vegetables 32 comprising an NFC shelf life monitoring multi-sensor inner liner 33. The use 	case for this embodiment is a farmer who sells his products at farmers markets.  See Kaye at ¶ 	[0024] & Kaye: ¶ [0033]. Kaye teaches that the shelf life monitoring tags or devices include a 	communications transponder module, a sensor module containing one or more sensors for 	monitoring a plurality of items and environmental conditions, a power module, an optional 	display module, a software module and a data storage module for storing business data 	and tag 	history. The software module includes freshness determining tables for a plurality of items, 	inference determining modules for pausing monitored shelf life calculations and for inferring shelf 	life used for items which have been away and have returned to the container.).) 
	- determine store analysis data from the floor data (see at least Kaye: ¶ [0018]. Kaye notes that 	the method for inferring shelf life used when the perishable has been removed from the 	container is based upon shelf life characteristics of the 	product as known by the shelf life 	monitoring tag or device, the temperature when returned 	and the time duration away. Temperature 	of the perishable upon 	return can be measured by the 	reader or by the tag in the space. The 	inferred shelf life used while away can be calculated by either the reader or the tag. At ¶ [0023-	0024]: “The method includes the tracking of a known product which is removed from a shelf 	life monitored container and in which the product's last temperature, its shelf life left and its 	shelf life metrics are known or can be accessed in order to infer how much life was used 	during 	the time the perishable was not monitored. The method includes the determination of the time 	away, the variation in temperature from departure to return, the inference of the 	change 	in shelf 	life that occurred while unmonitored.” At ¶ [0032]: “Embodiments of the 	invention provide for 	shelf life monitoring of a plurality of items in a container and for 	inferring shelf life used when 	items are removed from the container for a known period of time.” See also Kaye at Fig. 5.)
	- determine a score value (see at least Kaye: ¶ [0048-0050] & Fig. 5.  Kaye at Fig. 5 noting the 	flow chart illustrating a process for inferring [interpreted as score value] shelf life. Specifically per 	Kaye at [0049]: infer how much [interpreted as score value] shelf life has been used and how 	much 	shelf life is left for the tagged item 55). See also [0049]: “Using the cell phone's NFC 	communications 66, the shelf life inference software accesses the data in the ID tag 56, calculates 	how much freshness has been used since the last temperature sensing, and asks the user about 	highest temperature the item has encountered in the time away. The more frequently that 	temperature of the perishable item is taken, the higher the confidence factor.”) based at least in 	part on the flow analysis data (see at least Kaye: ¶ [0043]. Kaye teaches in Fig. 3 is a pictorial 	illustration of a process for monitoring a container 31 used to store, transport and sell multiple 	varieties of fruits or vegetables 32 comprising an NFC shelf life monitoring multi-sensor inner 	liner 33. The use case for this embodiment is a farmer who sells his products at farmers 	markets.)  flow through a supply chain for an entity (see at least Kaye: ¶ [0024]. Kaye notes 	that intended embodiments of the invention include a doctor's medicine cabinet or work bag, a 	home medicine cabinet, a vial carrying case for sensitive field uses carrying multiple 	disposable syringes, a smart shelf or bin, a display case for foods at a grocery store, a home 	refrigerator, a reefer or a silo. When the sensor or monitoring device includes RFID or optical 	recognition, the perishable can be tracked automatically using a barcode, RFID label or optical 	recognition of the departing and returning objects. See also Fig. 5 at ¶ [0048]: “When 	product 55 leaves the container, shelf life monitoring is stopped in the shelf life monitoring 	tag 57 until the item returns. The tag 57 is notified by the control station 51, comprised of 	reader 53 and shelf life monitoring software 52 the item 55 is leaving the container. The 	tag 57 pauses shelf life monitoring and sends freshness data about the item, comprised of shelf 	life left, current temperature of the item, last sample time and summary of shelf life 	spoilage characteristics of the item.”) the store analysis data (see at least Kaye: ¶ [0018]. Kaye 	notes that the method for inferring shelf life used when the perishable has been removed from the 	container is based upon shelf life characteristics of the 	product as known by the shelf life 	monitoring tag or device, the temperature when returned 	and the time duration away. Temperature 	of the perishable upon 	return can be measured by the 	reader or by the tag in the space. The 	inferred shelf life used while away can be calculated by either the reader or the tag. At ¶ [0023-	0024]: “The method includes the tracking of a known product which is removed from a shelf 	life monitored container and in which the product's last temperature, its shelf life left and its 	shelf life metrics are known or can be accessed in order to infer how much life was used 	during 	the time the perishable was not monitored. The method includes the determination of the time 	away, the variation in temperature from departure to return, the inference of the 	change 	in shelf 	life that occurred while unmonitored.” At ¶ [0032]: “Embodiments of the 	invention provide for 	shelf life monitoring of a plurality of items in a container and for 	inferring shelf life used when 	items are removed from the container for a known period of time.” See also Kaye at Fig. 5.) and the 	disposition analysis data (see at least Kaye: ¶ [0033] & ¶ [0049]. Kaye teaches that when the 	tagged item 55 is away, a perishable handler of the item can infer how much shelf life has 	been used and how much shelf 	life is left for the tagged item 55. To do this the perishable handler 	has to have a 	device 58 that 	can read the ID label 56 of the item 55. The preferred reader is an 	NFC smart phone capable of running a shelf life inference software application 65. The 	perishable handler has to also have a means of taking the temperature of the perishable 	item 55. The preferred system for taking the temperature is an add-on module to a 	cellphone which senses temperature of items in the proximity of the cellphone 66. The shelf 	life inference software 65 takes the current temperature 	and time. 
	At ¶ [0032]: “Embodiments of the invention provide for shelf life monitoring of a plurality of items 	in a container and for inferring shelf life used when items are removed from the container for a known 	period of time.” 	See also Kaye at Fig. 5. See also ¶ [0033]: “The software module includes 	freshness determining tables for a plurality of items, inference determining modules for pausing 	monitored shelf life calculations and for inferring shelf life used for items which have been 	away and have returned to the container.”)

Regarding Dependent Claim 2, Kaye method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Independent Claim 1 above, and Kaye further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the entity is the store (see at least Kaye: ¶ [0024]. Kaye teaches that “Intended embodiments of the invention include a doctor's medicine cabinet or work bag, a home medicine cabinet, a vaccine vial carrying case for sensitive field uses carrying multiple disposable syringes, a smart shelf or bin, a display case for foods at a grocery store, a home refrigerator, a reefer or a silo. When the sensor or monitoring device includes RFID or optical recognition, the perishable can be tracked automatically using a barcode, RFID label or optical recognition of the departing and returning objects.”)

Claim Rejections - 35 USC § 103
17.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.		Claims 3, 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 	Patent 	Application (US 2016/0012337 A1) to Kaye, and in view of US Patent Application (US 	2018/0005295 A1) to Howell.
		Regarding Dependent Claims 3 and 15, Kaye method / system for rating the performance 	of an entity based on product flow data, floor data and disposition data doesn’t explicitly teach 	or suggest the following:
	- further comprising: generating a graphical user interface that depicts at least a portion of the 	flow analysis data, the store analysis data, the disposition analysis data and the score value 	(see Dependent Claim 3) / wherein at least one of the server or the mobile electronic device are 	further structured to generate a graphical interface that depicts at least a portion of: the flow 	analysis data; the store analysis data; the visual disposition data and the score value (see 	Dependent Claim 15)
		Howell however in the analogous art for rating the performance of an entity based on 	product flow data, floor data and disposition data teaches the following:
	- further comprising: generating a graphical user interface that depicts at least a portion of 	the flow analysis data, the store analysis data, the disposition analysis data and the score 	value (see Dependent Claim 3) / wherein at least one of the server (see at least Howell: ¶ [0021] 	denoting the server.) or the mobile electronic device see at least Howell: ¶ [0018] 	denoting the phone.) are further structured to generate a graphical interface that depicts at 	least a portion of: the flow analysis data; the store analysis data; the visual disposition data and 	the score value 	(see Dependent Claim 15) 
	(see at least Howell: ¶ [0015] & ¶ [0023]. Howell teaches that the application may be include user 	interfaces specifically for supply chain workers, sales associates in retail stores, and/or 	customers providing different types of information. The application may be configured to receive 	a product identifier, retrieve a list of sensors to detect, scan for available sensors based on the 	list, collect sensor data, 	and display information associated with freshness of the product via a 	user interface of the application displayed on the display device 112. At ¶ [0023]: “The 	multivariate/predictive analysis module 211 then provides information associated with product 	freshness to the user interface module 222 to display freshness, ripeness, and/or time remaining 	information to a user. In some embodiments, the displayed information may be based on whether 	the user is a worker in the supply and distribution chain or a customer. For example, information 	displayed to sales associates in a retail location may include action items such as: place the 	perishable product on a sales floor, relocate the perishable product, remove the perishable 	product from sales, move the perishable product into climate-controlled storage, and apply a 	discount to the perishable product. Information displayed to customer may include a best-by date 	and a suggest use of the perishable product based on the perishable product's current freshness.” 	See also ¶ [0034]: “After screen 510, the device retrieves a list of sensors to detect. In screen 520, 	the GUI notifies the user that it is “listening for local sensor data.” By narrowing the list of 	sensors to detect by product type and/or location, the “listening” time for the portable device can 	be considerably shortened. After the sensor data are gathered, the sensor data are provided to 	an analytics engine for analysis. In screen 530, the user interface indicates to the user that the 	system is calculating freshness related information.” See Howell at Figs. 4-5.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye method / system for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding further comprising: generating a graphical user interface that depicts at least a portion of the flow analysis data, the store analysis data, the disposition analysis data and the score value (see Dependent Claim 3) / wherein at least one of the server  or the mobile electronic device are further structured to generate a graphical interface that depicts at least a portion of: the flow analysis data; the store analysis data; the visual disposition data and the score value (see Dependent Claim 15) in view of Howell, allow a portable device to easily adapt to a large number of different combinations of sensors, the availability of which often vary throughout a product's supply, distribution, and retail chains, as well as by location and product type. As such, the same device and/or the same software application may be used in a variety of settings with minimal user intervention. Embodiments of the disclosed system further increase the speed and efficiency of a portable device's sensor data collection process (see Howell: ¶ [0012]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Howell, the results of the combination were predictable.

Regarding Dependent Claim 18, Kaye / Howell system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 14-15 above, and Kaye further teaches the system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the score value comprises a fresh score value corresponding to a measure of a freshness of the items of sale (see at least Kaye: ¶ [0031] & ¶ [0049-0050]. Kaye teaches that “wherein the freshness monitoring module receives humidity-dependent, vibration-dependent and other-sensor dependent measurement data, it determines a current freshness status based upon this data and accordingly updates the freshness status.” See also ¶ [0049-0050] & Fig.5 of Kaye: “Using the cell phone's NFC communications 66, the shelf life inference software accesses the data in the ID tag 56, calculates how much freshness has been used since the last temperature sensing, and asks the user about highest temperature the item has encountered in the time away. The more frequently that temperature of the perishable item is taken, the higher the confidence factor.”)

Regarding Dependent Claim 19, Kaye / Howell system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 14-15 and 18 above, and Kaye further teaches the system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the measure of freshness is with respect to a time period (see at least Kaye: Fig. 5 & ¶ [0032]. Kaye teaches that “embodiments of the invention provide for shelf life monitoring of a plurality of items in a container and for inferring shelf life used when items are removed from the container for a known period of time.” See also ¶ [0003] & Fig. 5: “The invention relates to systems and methods for inferring the shelf life or the freshness of one or more perishables when the perishables are monitored intermittently throughout their lives or when a perishable is monitored as part of a group of perishables having varying shelf lives. The invention relates to shelf life monitoring sensors and tags, the absence of shelf life monitoring sensors and tags during time periods in a perishable's life, and the perishable packaging, software, systems and processes for monitoring, inferring, estimating and analyzing the shelf life of a perishable product during the time the perishable is away from a monitoring device.”) 

Regarding Dependent Claim 20, Kaye / Howell system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 14-15 and 18-19 above, and Howell further teaches the system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
	-  wherein the server (see at least Howell: [0021].) is further structured to: interpret user input 	data corresponding to a user input on the mobile electronic device (see at least Howell: ¶ [0015-	0016].); and determine the time period based at least in part on the user input data (see at least 	Howell: ¶ [0023] & ¶ [0030]. Howell notes that the multivariate/predictive analysis 	module 211 then provides information 	associated with 	product freshness to the user interface 	module 222 to display freshness, ripeness, and/or time remaining information to a user. In some 	embodiments, the displayed information may be based on whether the user is a worker in the 	supply and distribution chain or a customer. At ¶ [0030]: “The detected sensor data is stored. In 	some embodiments, the process proceeds from step 305 to step 307 even when not all sensors 	on the sensor list are 	detected after a certain time period, such as, 5 seconds 	or 10 seconds. 	In some embodiments, 	some sensors on the list may be marked as optional and may be 	omitted if not found within a 	short period time. The data collected from the detected 	sensors may first be stored locally and 	then provided to a remote server for analysis.” See also 	Figs. 4-5 of Howell.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye system for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding wherein the server is further structured to: interpret user input data corresponding to a user input on the mobile electronic device and determine the time period based at least in part on the user input data in view of Howell, allow a portable device to easily adapt to a large number of different combinations of sensors, the availability of which often vary throughout a product's supply, distribution, and retail chains, as well as by location and product type. As such, the same device and/or the same software application may be used in a variety of settings with minimal user intervention. Embodiments of the disclosed system further increase the speed and efficiency of a portable device's sensor data collection process (see Howell: ¶ [0012]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Howell, the results of the combination were predictable.

Regarding Dependent Claim 21, Kaye / Howell system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 14-15 and 18-19 above, and Kaye further teaches the system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the time period is the time the fresh score value is determined (see at least Kaye: ¶ [0032] & Fig. 3. Kaye notes that the freshness or fresh score value is determined based on 12 days at this temperature for the items of sale in the supply chain network. See also Kaye at Fig. 5 and ¶ [0003].)

Regarding Dependent Claim 22, Kaye / Howell system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 14-15 and 18 above, and Kaye further teaches the system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the fresh score value comprises a numerical value (see at least Kaye: ¶ [0049-0050] & Fig. 5. Kaye notes that using the cell phone's NFC communications 66, the shelf life inference software accesses the data in the ID tag 56, calculates how much freshness has been used since the last temperature sensing, and asks the user about highest temperature the item has encountered in the time away. The more frequently that temperature of the perishable item is taken, the higher the confidence factor.)

19.		Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye / Howell, 	and in further view of US Patent Application (US 2017/0323250 A1) to Lindbo. 
		Regarding Dependent Claim 4, Kaye / Howell method for rating the performance 	of an entity based on product flow data, floor data and disposition data doesn’t explicitly teach 	or suggest the following:
	- generating, via an artificial intelligence circuit, a set of specific actions for the entity to improve 	the score value, the set of specific actions based at least in part on the flow analysis data, the 	store analysis data, and the disposition analysis data 
		Lindbo however in the analogous art for rating the performance of an entity based on 	product flow data, floor data and disposition data teaches the following:
	- generating, via an artificial intelligence circuit (see at least Lindbo: ¶ [0063] & ¶ [0124] denoting 	the fulfillment decision support system 100 may be configured for machine learning techniques 	based on information gathered over time. “The fulfillment decision support system 100 may be 	configured to analyze prior logistical decisions to automatically refine or adapt decision 	algorithms.”), a set of specific actions for the entity to improve the score value, the set of 	specific actions based at least in part on the flow analysis data, the store analysis data, and 	the disposition analysis data (see at least Lindbo: ¶ [0117]. Lindbo notes that the fulfillment 	decision support system 100 may be configured to automatically or semi-automatically provide 	optimizations (such as prioritization of options, recommending of options, automatic provisioning 	of actions, reserving of logistical elements, etc.) for various parameters and variables (e.g. cost, 	freshness of goods, potential travel risk, availability of transport capacity, responsiveness to 	customer orders, availability of specialized equipment [such as refrigerated trucks], order priority, 	distance traveled, carbon emissions). Also at ¶ [0038]: “A system may be configured for 	compliance with lean principles, just-in-time inventory control, etc. The system may be 	configured to provide logistics decision support and/or automatically enact logistics actions 	based on the optimization of costs associated with various factors, such as labor costs, 	delivery 	costs, capacity costs, opportunity costs, etc.” Also at ¶ [0124]: “The real cost of selected logistical 	options may be compared against the expected cost of the selected logistical options to 	determine the amount and reason for variation. Various factors may be adapted over time for 	refinement of 	recommendations and/or actions issued by the fulfillment decision support 	system 100. Also at [0146]: “The decision support subsystem 418 may be configured to 	receive 	costs associated with various logistical options from fulfillment optimization 	subsystem 410 and issue recommendations, actions and/or reservations to various systems 	integrated with the fulfillment decision support system 100.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding generating, via an artificial intelligence circuit, a set of specific actions for the entity to improve the score value, the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data in further view of Lindbo, wherein the fulfillment decision support system 100 may be configured to analyze prior logistical decisions to automatically refine or adapt decision algorithms. For example, co-efficients may be used to weigh various factors, and the co-efficients may be modified over time to aid decisions recommended by the fulfillment decision support system 100 (see Lindbo: ¶ [0063]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lindbo, the results of the combination were predictable.

Regarding Dependent Claim 5, Kaye / Howell / Lindbo method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-4 above, and Lindbo further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- prioritizing the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data (see at least Lindbo: ¶ [0055] & ¶ [0117]. Lindbo teaches that the fulfillment decision support system 100 may be configured for prioritizing various options based on a set of rules; recommending options; conducting statistical analysis and reporting; and/or automatically selecting logistical options based on the application of a set of rules. See also ¶ [0117]: “The fulfillment decision support system 100 may be configured to automatically or semi-automatically provide optimisations (such as prioritization of options, recommending of options, automatic provisioning of actions, reserving of logistical elements, etc.) for various parameters and variables (e.g. cost, freshness of goods, potential travel risk, availability of transport capacity, responsiveness to customer orders, availability of specialised equipment [such as refrigerated trucks], order priority, distance traveled, carbon emissions).” Also at ¶ [0121]: “These logistical rules may be associated with various logistical elements, and when applied, may cause modifications to cost determinations and/or the prioritization of logistical options. For example, there may be a rule that fresh produce of a particular type needs to arrive to a customer within a period of 5 days from receipt of shipment from a supplier at a large fulfillment centre 102 a. This rule may cause various options to either cost more, or not be applicable in view of the constraint.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding prioritizing the set of specific actions based at least in part on the flow analysis data, the store analysis data, and the disposition analysis data in further view of Lindbo, in order for the fulfillment decision support system 100 may be configured for prioritizing various options based on a set of rules; recommending fulfillment options; conducting statistical analysis and reporting; and/or automatically selecting logistical options based on the application of a set of rules  (see Lindbo: ¶ [0115]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lindbo, the results of the combination were predictable.

Regarding Dependent Claim 6, Kaye / Howell / Lindbo method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-5 above, and Lindbo further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- further comprising revising the set of specific actions as new flow analysis data, new store analysis data, and new disposition analysis data becomes available (see at least Lindbo: ¶ [0063] & ¶ [0124]. Lindbo teaches that the fulfillment decision support system 100 may be configured to analyse prior logistical decisions to automatically refine or adapt decision algorithms. For example, co-efficients may be used to weigh various factors, and the co-efficients may be modified over time to aid decisions recommended by the fulfillment decision support system 100. At ¶ [0097]: “The options may also narrow in view of various constraints. For example, it may become too late to fulfil an order from a large fulfillment centre 102 a, because it is located too far away. In another example, it may become too late to use a certain vehicle, because the vehicle has already left. At the time the decisions have to be made, information may not be perfect, but, in some embodiments, the system 100 may be configured such that it will be possible to refine the probabilities with new information up to a deadline. Also at ¶ [0124]: “For example, the real cost of selected logistical options may be compared against the expected cost of the selected logistical options to determine the amount and reason for variation. Various factors may be adapted over time for refinement of recommendations and/or actions issued by the fulfillment decision support system 100. For example, the coefficients used for weighting various probabilistic options may be re-weighted upon analysis against real data following the fulfillment of the order.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings further comprising revising the set of specific actions as new flow analysis data, new store analysis data, and new disposition analysis data becomes available in further view of Lindbo, in order for the fulfillment decision support system 100 may be configured for prioritizing various options based on a set of rules; recommending fulfillment options; conducting statistical analysis and reporting; and/or automatically selecting logistical options based on the application of a set of rules  (see Lindbo: ¶ [0115]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lindbo, the results of the combination were predictable.

20. 		Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 	Application (US 2016/0012337 A1) to Kaye and in view of US Patent Application (US 	2014/0222522 A1) to Chait.
		Regarding Dependent Claim 16, Kaye system for rating the performance of an entity 	based on product flow data, floor data and disposition data doesn’t explicitly teach or suggest the 	following:
	- wherein the flow analysis data comprises an indication of compliance of the plurality of items 	of sale with respect to a first standard operating procedure (SOP) (see Dependent Claim	16);
	- the store analysis data comprises an indication of compliance of the plurality of items of sale 	with respect to a second SOP (see Dependent Claim 16)
	Chait however in the analogous art for rating the performance of an entity based on 	
product flow data, floor data and disposition data teaches the following:
	- wherein the flow analysis data comprises an indication of compliance of the plurality of items 	of sale with respect to a first standard operating procedure (SOP) (see at least Chait: ¶ [0105]. 	Chait teaches that based on the data and standards that have been accessed from the data 	store, in block 404, the rules engine may be applied to the collected data and prescribed 	standards, to determine compliance and/or future compliance throughout the distributed 	work environment. In block 406, if it is determined that the analyzed data indicates non-	compliance or potential future non-compliance, then, in block 408, the system may 	generate one or more alerts to an appropriate entity, such as a supervisor or a worker. 	Additionally, or alternatively, the system may, in block 410, issue one or more remediation 	instructions based on the analysis of the collected data. See for example ¶ [0134]: 	“Compliance status is tracked by time and for a given touch-point; for example, “At 11:42 am EST 	11 Nov. 2012, Farm #1234 was compliant with respect to the Walmart Best in Class Shell Egg 	ruleset.” In some embodiments, a Touchpoint may be mobile—for example, a refrigerated truck 	transporting perishable goods. The distinguishing characteristic of a Touchpoint is that it has a 	unique time-invariant identity, and that compliance rules may be applied to it.” See for example 	¶: [0507-0508]: “Compliance policy FDA performing a temperature check.” ) (see Dependent 	Claim 16);
	- the store analysis data comprises an indication of compliance of the plurality of items of sale 	with respect to a second SOP (see at least Chait: ¶ [0003]: Chait notes “The food products may 	be a result of a blend of raw materials and/or products that are stored in one or more storage 	facilities. Transportation systems transport the food products to various wholesale and/or retail 	distribution centers, from which retailers are able to procure desired food products to sell to 	consumers. In many cases, a food supply chain is required to comply with governmental safety 	regulations, such as maintaining certain foods within a temperature-controlled environment. This 	is referred to as a “cold chain.” For example, under the Food and Drug Administration (FDA) 	Final Egg Rule, an egg farm is required to hold and transport eggs at or below a 45° F. ambient 	temperature beginning 36 hours after time of lay.” See also ¶ [0029]: “Upon scanning the bar 	code of the item, the intelligent management system may detect that the price is not compliant 	with the company's margin policy, and may also determine that there are no other existing 	policies that override the company's margin policy. Based on this analysis, the system may 	generate an alert, either to the cashier, management, or other suitable entity. In some 	embodiments, if the alert is not acted upon, then the system may generate elevated alerts 	to different entities and/or take action on its own to automatically adjust the point-of-sale 	price and finish the transaction.” Please note that the “entity” in the store analysis or retail 	store is defined as [0148]: “Examples of Business Entities for the ‘Chicken Shell Egg’ domain 	may include Retailers (E.g. Walmart, Kroger and Safeway), Distribution Companies, Farm 	Houses, Hatcheries etc.”) (see Dependent Claim 16)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Kaye system for rating the 	performance of an entity based on product flow data, floor data and disposition data with the 	aforementioned teachings wherein the flow analysis data comprises an indication of compliance 	of the plurality of items of sale with respect to a first standard operating procedure (SOP) (see 	Dependent Claim 16) & the store analysis data comprises an indication of compliance of 	the 	plurality of items of sale with respect to a second SOP (see Dependent Claim 16) in further view of 	Chait, in order for the intelligent system may adaptively learn and predictively determine actions 	to resolve non-compliance and/or mitigate potential non-compliance. In some 	embodiments, 	an intelligent behavior management system may monitor and analyze data collected from various 	sensors, and take actions to ensure the 	resolution of detected non-compliance. The 	resolution may involve generating different/elevated types of alerts or 	instructions and/or 	reconfiguring one or more operations of the work environment. The inventors have 	recognized and appreciated that such a system may enable proactive management of 	resources that improves efficiency and/or safety in a distributed work environment (see Chait: 	¶ [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chait, the results of the combination were predictable.

Regarding Dependent Claim 17, Kaye / Chait system for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 14 and 16 above, and Chait further teaches the system for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the first SOP and the second SOP are the same; or the first SOP and the second SOP form part of a third SOP (see at least Chait: ¶ [0041] & ¶ [0285-0287]. Chait notes that regarding compliance propagation “if certain Rules within a Policy fail against a Touchpoint, then it may be marked as non-compliant, and the same status may be propagated to all parent Touchpoints that are dependent on this one. Hence, in the example of FIG. 10 above, if a Touchpoint in a Farm 1010 fails against Policy P2 1012, then the Distributor 2 1016 and Retailer 2 1014 (and their dependent Touchpoints) may be marked Non-Compliant against the same Policy.” Also at ¶ [0041]: “Intelligent behavior management system may be able to cross-correlate, in a real-time manner, rules and specifications provided by different sources. For example, a company with multiple customers may be constrained to meet different specifications for each customer for the same product. Alternatively or additionally, the company may be required to follow different regulations from federal, state, or internal company policies for the same product. For example, an egg farm may have different customers that each require different types of testing for the safety of eggs, such as more/less frequent tests or different types of tests.”) (see Dependent Claim 17)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo method 	/ system for rating the performance of an entity based on product flow data, floor data and 	disposition data with the aforementioned teachings wherein the first SOP and the second SOP 	are the same; or the first SOP and the second SOP form part of a third SOP (see Dependent Claims 	8 and 17) in further view of Chait, in order for the intelligent system may adaptively learn and 	predictively determine actions to resolve non-compliance and/or mitigate potential non-	compliance. In some embodiments, an intelligent behavior management system may 	monitor and analyze data collected from various sensors, and take actions to ensure the 	resolution of detected non-compliance. The resolution may involve generating different/elevated 	types of alerts or instructions and/or reconfiguring one or more operations of the work 	environment. The inventors have recognized and appreciated that such a system may enable 	proactive management of resources that improves efficiency and/or safety in a distributed work 	environment (see Chait: ¶ [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chait, the results of the combination were predictable.

21.		Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye / Howell 	/ Lindbo, and in further view of US Patent Application (US 2014/0222522 A1) to Chait.
		Regarding Dependent Claims 7 and 16, Kaye / Howell / Lindbo method for rating 	the performance of an entity based on product flow data, floor data and disposition data 	doesn’t explicitly teach or suggest the following:
	- wherein the flow analysis data comprises an indication of compliance of the plurality of items 	of sale with respect to a first standard operating procedure (SOP) (see Dependent Claim 7);
	- the store analysis data comprises an indication of compliance of the plurality of items of sale 	with respect to a second SOP (see Dependent Claim 7)
	Chait however in the analogous art for rating the performance of an entity based on 	
product flow data, floor data and disposition data teaches the following:
	- wherein the flow analysis data comprises an indication of compliance of the plurality of items 	of sale with respect to a first standard operating procedure (SOP) (see at least Chait: ¶ [0105]. 	Chait teaches that based on the data and standards that have been accessed from the data 	store, in block 404, the rules engine may be applied to the collected data and prescribed 	standards, to determine compliance and/or future compliance throughout the distributed 	work environment. In block 406, if it is determined that the analyzed data indicates non-	compliance or potential future non-compliance, then, in block 408, the system may 	generate one or more alerts to an appropriate entity, such as a supervisor or a worker. 	Additionally, or alternatively, the system may, in block 410, issue one or more remediation 	instructions based on the analysis of the collected data. See for example ¶ [0134]: 	“Compliance status is tracked by time and for a given touch-point; for example, “At 11:42 am EST 	11 Nov. 2012, Farm #1234 was compliant with respect to the Walmart Best in Class Shell Egg 	ruleset.” In some embodiments, a Touchpoint may be mobile—for example, a refrigerated truck 	transporting perishable goods. The distinguishing characteristic of a Touchpoint is that it has a 	unique time-invariant identity, and that compliance rules may be applied to it.” See for example 	¶: [0507-0508]: “Compliance policy FDA performing a temperature check.” ) (see Dependent 	Claim 7);
	- the store analysis data comprises an indication of compliance of the plurality of items of sale 	with respect to a second SOP (see at least Chait: ¶ [0003]: Chait notes “The food products may 	be a result of a blend of raw materials and/or products that are stored in one or more storage 	facilities. Transportation systems transport the food products to various wholesale and/or retail 	distribution centers, from which retailers are able to procure desired food products to sell to 	consumers. In many cases, a food supply chain is required to comply with governmental safety 	regulations, such as maintaining certain foods within a temperature-controlled environment. This 	is referred to as a “cold chain.” For example, under the Food and Drug Administration (FDA) 	Final Egg Rule, an egg farm is required to hold and transport eggs at or below a 45° F. ambient 	temperature beginning 36 hours after time of lay.” See also ¶ [0029]: “Upon scanning the bar 	code of the item, the intelligent management system may detect that the price is not compliant 	with the company's margin policy, and may also determine that there are no other existing 	policies that override the company's margin policy. Based on this analysis, the system may 	generate an alert, either to the cashier, management, or other suitable entity. In some 	embodiments, if the alert is not acted upon, then the system may generate elevated alerts 	to different entities and/or take action on its own to automatically adjust the point-of-sale 	price and finish the transaction.” Please note that the “entity” in the store analysis or retail 	store is defined as [0148]: “Examples of Business Entities for the ‘Chicken Shell Egg’ domain 	may include Retailers (E.g. Walmart, Kroger and Safeway), Distribution Companies, Farm 	Houses, Hatcheries etc.”) (see Dependent Claim 7)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo method 	for rating the performance of an entity based on product flow data, floor data and 	disposition data with the aforementioned teachings wherein the flow analysis data comprises 	an indication of compliance of the plurality of items of sale with respect to a first standard 	operating procedure (SOP) (see Dependent Claim 7) & the store analysis data comprises 	an 	indication of compliance of the plurality of items of sale with respect to a second SOP (see 	Dependent Claim 7) in further view of Chait, in order for the intelligent system may 	adaptively learn and predictively determine actions to resolve non-compliance and/or mitigate 	potential non-compliance. In some embodiments, an intelligent behavior management system 	may monitor and analyze data collected from various sensors, and take actions to ensure the 	resolution of detected non-compliance. The resolution may involve generating different/elevated 	types of alerts or instructions and/or reconfiguring one or more operations of the work 	environment. The inventors have recognized and appreciated that such a system may enable 	proactive management of resources that improves efficiency and/or safety in a distributed work 	environment (see Chait: ¶ [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chait, the results of the combination were predictable.

Regarding Dependent Claim 8, Kaye / Howell / Lindbo / Chait method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-7 above, and Chait further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the first SOP and the second SOP are the same; or the first SOP and the second SOP form part of a third SOP (see at least Chait: ¶ [0041] & ¶ [0285-0287]. Chait notes that regarding compliance propagation “if certain Rules within a Policy fail against a Touchpoint, then it may be marked as non-compliant, and the same status may be propagated to all parent Touchpoints that are dependent on this one. Hence, in the example of FIG. 10 above, if a Touchpoint in a Farm 1010 fails against Policy P2 1012, then the Distributor 2 1016 and Retailer 2 1014 (and their dependent Touchpoints) may be marked Non-Compliant against the same Policy.” Also at ¶ [0041]: “Intelligent behavior management system may be able to cross-correlate, in a real-time manner, rules and specifications provided by different sources. For example, a company with multiple customers may be constrained to meet different specifications for each customer for the same product. Alternatively or additionally, the company may be required to follow different regulations from federal, state, or internal company policies for the same product. For example, an egg farm may have different customers that each require different types of testing for the safety of eggs, such as more/less frequent tests or different types of tests.”) (see Dependent Claims 8 and 17)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo method 	for rating the performance of an entity based on product flow data, floor data and 	disposition data with the aforementioned teachings wherein the first SOP and the second SOP 	are the same; or the first SOP and the second SOP form part of a third SOP (see Dependent Claims 	8 and 17) in further view of Chait, in order for the intelligent system may adaptively learn and 	predictively determine actions to resolve non-compliance and/or mitigate potential non-	compliance. In some embodiments, an intelligent behavior management system may 	monitor and analyze data collected from various sensors, and take actions to ensure the 	resolution of detected non-compliance. The resolution may involve generating different/elevated 	types of alerts or instructions and/or reconfiguring one or more operations of the work 	environment. The inventors have recognized and appreciated that such a system may enable 	proactive management of resources that improves efficiency and/or safety in a distributed work 	environment (see Chait: ¶ [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chait, the results of the combination were predictable.

Regarding Dependent Claim 9, Kaye / Howell / Lindbo / Chait method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-8 above, and Kaye further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the score value comprises a fresh score value corresponding to a measure of a freshness of the items of sale (see at least Kaye: ¶ [0031] & ¶ [0049-0050]. Kaye teaches that “wherein the freshness monitoring module receives humidity-dependent, vibration-dependent and other-sensor dependent measurement data, it determines a current freshness status based upon this data and accordingly updates the freshness status.” See also ¶ [0049-0050] & Fig.5 of Kaye: “Using the cell phone's NFC communications 66, the shelf life inference software accesses the data in the ID tag 56, calculates how much freshness has been used since the last temperature sensing, and asks the user about highest temperature the item has encountered in the time away. The more frequently that temperature of the perishable item is taken, the higher the confidence factor.”)

Regarding Dependent Claim 10, Kaye / Howell / Lindbo / Chait method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-9 above, and Kaye further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the measure of freshness is with respect to a time period (see at least Kaye: Fig. 5 & ¶ [0032]. Kaye teaches that “embodiments of the invention provide for shelf life monitoring of a plurality of items in a container and for inferring shelf life used when items are removed from the container for a known period of time.” See also ¶ [0003] & Fig. 5: “The invention relates to systems and methods for inferring the shelf life or the freshness of one or more perishables when the perishables are monitored intermittently throughout their lives or when a perishable is monitored as part of a group of perishables having varying shelf lives. The invention relates to shelf life monitoring sensors and tags, the absence of shelf life monitoring sensors and tags during time periods in a perishable's life, and the perishable packaging, software, systems and processes for monitoring, inferring, estimating and analyzing the shelf life of a perishable product during the time the perishable is away from a monitoring device.”) 

Regarding Dependent Claim 11, Kaye / Howell / Lindbo / Chait method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-10 above, and Howell further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
	- further comprising: selecting the time period (see at least Howell:  ¶ [0023] & ¶ [0030]. Howell 	notes that the multivariate/predictive analysis module 211 then provides information associated 	with product freshness to the user interface module 222 to display freshness, ripeness, and/or 	time remaining information to a user. In some embodiments, the displayed information may be 	based on whether the user is a worker in the supply and distribution chain or a customer. At ¶ 	[0030]: “The detected sensor data is stored. In some embodiments, the process proceeds from 	step 305 to step 307 even when not all sensors on the sensor list are detected after a certain 	time period, such as, 5 seconds or 10 seconds. In some embodiments, some sensors on the 	list may be marked as optional and may be omitted if not found within a short period time. The 	data collected from the 	detected sensors may first be stored locally and then provided to a 	remote 	server for analysis.” See also Figs. 4-5 of Howell.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding further comprising: selecting the time period in view of Howell, allow a portable device to easily adapt to a large number of different combinations of sensors, the availability of which often vary throughout a product's supply, distribution, and retail chains, as well as by location and product type. As such, the same device and/or the same software application may be used in a variety of settings with minimal user intervention. Embodiments of the disclosed system further increase the speed and efficiency of a portable device's sensor data collection process (see Howell: ¶ [0012]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Howell, the results of the combination were predictable.

Regarding Dependent Claim 12, Kaye / Howell / Lindbo / Chait method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-11 above, and Kaye further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the time period is a time over which the fresh score value is determined (see at least Kaye: ¶ [0032] & Fig. 3. Kaye notes that the freshness or fresh score value is determined based on 12 days at this temperature for the items of sale in the supply chain network. See also Kaye at Fig. 5 and ¶ [0003].)

Regarding Dependent Claim 13, Kaye / Howell / Lindbo / Chait method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-12 above, and Kaye further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the fresh score value comprises a numerical value (see at least Kaye: ¶ [0049-0050] & Fig. 5. Kaye notes that using the cell phone's NFC communications 66, the shelf life inference software accesses the data in the ID tag 56, calculates how much freshness has been used since the last temperature sensing, and asks the user about highest temperature the item has encountered in the time away. The more frequently that temperature of the perishable item is taken, the higher the confidence factor.)

22.		Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye / Howell 	/ Lindbo / Chait, and in further view of US PG Pub (US 2018/0224150 A1) to Lewis.
		Regarding Dependent Claim 23, Kaye / Howell / Lindbo / Chait method for rating the 	performance of an entity based on product flow data, floor data and disposition data teaches the 	limitations doesn’t explicitly teach the limitations of:
- determining, via the artificial intelligence circuit, the flow analysis data from the product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image; and the artificial intelligence circuit uses a learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image (see Dependent Claim 23)
		Lewis however in the analogous art for rating the performance of an entity based on product flow data, floor data and disposition data teaches the following:
- determining, via an artificial intelligence circuit (see at least Lewis: Fig. 2 denoting the monitoring component 218 coupled with the machine learning component 222.), the flow analysis data from the product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image; and the artificial intelligence circuit uses a learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image (see at least Lewis: ¶ [0054-0056]. Lewis notes that the machine learning component 222 may include pattern recognition, modeling, or other machine learning algorithms to analyze sensor data and/or database information to generate alerts, including notifications and/or instructions, temperature trends, item location trends, and/or other patterns in temperature/item location associated with a particular open container. Also the machine learning component 222 compares one or more IR images in the sensor data and/or one or more temperatures for the item to a predetermined pattern stored in a database to identify an item, item location, item temperature, item packaging integrity, item freshness, moisture level, or other factors associated with the item. See also Lewis at Fig. 2 denoting the monitoring component 218.)
	(see Dependent Claim 23)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo / Chait method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding determining, via the artificial intelligence circuit, the flow analysis data from the product flow data corresponding to the plurality of items of sale, wherein: the product flow data includes, for the plurality of items of sale, at least one of: a temperature, a moisture level, or an image; and the artificial intelligence circuit uses a learning generated by a machine learning circuit trained on at least one of the temperature, the moisture level, or the image (see Dependent Claim 23) in further view of Lewis, wherein a monitoring component is provided for automatic monitoring of one or more food items in the open container using sensor data received from a set of sensors associated with the open container. The monitoring component automates monitoring a state of the one or more items to identify factors that may impact the safety, production, and/or quality of the items. The monitoring component further minimizes human error while minimizing costs associated with the monitoring (see Lewis: ¶ [0016]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lewis, the results of the combination were predictable.

Regarding Dependent Claim 24, Kaye / Howell / Lindbo / Chait / Lewis method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-13 and 23 above, and Lewis further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- training the machine learning circuit (see at least Lewis: Fig. 2 denoting the monitoring component 218 coupled with the machine learning component 222.) to generate the learning based at least in part on identifying moisture inside of a container associated with the plurality of items of sale (see at least Lewis: Figs. 8-9 & ¶ [0058]. Lewis notes the moisture level of food items, dryness of food items, humidity within the container, food freshness level, item package integrity, temperature of an item, temperature within the container, changes in temperature of an item over time, and/or changes in temperature within the interior portion 202 of the container over time. Moisture content may indicate a degree of spoilage or whether a food item is fully cooked.  See Fig. 8 of Lewis regarding the process captured image data associated with an interior portion of an open container 802 and process exterior sensor data obtained from sensor(s) associated with exterior portion of the open container 806.)

Regarding Dependent Claim 25, Kaye / Howell / Lindbo / Chait / Lewis method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-13 and 23-24 above, and Lindbo further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the set of specific actions comprises discounting at least one of the plurality of items of sale (see at least Lindbo: ¶ [0057] & ¶ [0117]: “If there is expected demand from customers near a small fulfillment centre 104 a, the fulfillment decision support system 100 may be configured to issue commands and/or recommendations to move product pre-emptively to the small fulfillment centre 104 a in anticipation of customer orders. Potential advantages may include the ability to offer a greater selection to customers, a faster delivery time (which may be particularly important in relation to perishable goods), reduced costs, higher sales margins, etc.” Also at ¶ [0117] of Lindbo: “The fulfillment decision support system 100 may be configured to automatically or semi-automatically provide optimisations (such as prioritization of options, recommending of options, automatic provisioning of actions, reserving of logistical elements, etc.) for various parameters and variables (e.g. cost, freshness of goods, potential travel risk, availability of transport capacity, responsiveness to customer orders, availability of specialised equipment [such as refrigerated trucks], order priority, distance traveled, carbon emissions).”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo / Chait / Lewis method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding wherein the set of specific actions comprises discounting at least one of the plurality of items of sale in further view of Lindbo, in order for the fulfillment decision support system 100 may be configured for prioritizing various options based on a set of rules; recommending fulfillment options; conducting statistical analysis and reporting; and/or automatically selecting logistical options based on the application of a set of rules  (see Lindbo: ¶ [0115]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lindbo, the results of the combination were predictable.

Regarding Dependent Claim 26, Kaye / Howell / Lindbo / Chait / Lewis method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-13 and 23-24 above, and Lindbo further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the set of specific actions comprises expediating the flow of the plurality of items of sale through the supply chain (see at least Lindbo: ¶ [0057] & ¶ [0117]. Lindbo notes that  if there is expected demand from customers near a small fulfillment centre 104 a, the fulfillment decision support system 100 may be configured to issue commands and/or recommendations to move product pre-emptively to the small fulfillment centre 104 a in anticipation of customer orders. Potential advantages may include the ability to offer a greater selection to customers, a faster delivery time (which may be particularly important in relation to perishable goods), reduced costs, higher sales margins, etc. Also Lindbo at ¶ [0248]: “The ability to pull together quickly and effectively information from disparate networks; improved decision support and/or analytics that would otherwise be unfeasible; the ability to integrate with external systems whose only connection points are computer-implemented interfaces; the ability to achieve cost savings through automation; the ability to dynamically respond and consider updates in various contexts (such as quickly changing order flow or logistical conditions).”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo / Chait / Lewis method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding wherein the set of specific actions comprises expediating the flow of the plurality of items of sale through the supply chain in further view of Lindbo, in order for the fulfillment decision support system 100 may be configured for prioritizing various options based on a set of rules; recommending fulfillment options; conducting statistical analysis and reporting; and/or automatically selecting logistical options based on the application of a set of rules  (see Lindbo: ¶ [0115]).
Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lindbo, the results of the combination were predictable.

23. 		Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye / Howell 	/ Lindbo / Chait / Lewis, and in further view of US Patent # (US 10,049,236 B1) to Alkarmi.
		Regarding Dependent Claim 27, Kaye / Howell / Lindbo / Chait / Lewis method for rating 	the performance of an entity based on product flow data, floor data and disposition data does 	not explicitly teach or suggest the following:
determining, from the disposition analysis data using the artificial intelligence circuit, that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale, a transportation mishandling of the at least one of the plurality of items of sale, or an employee mishandling of the at least one of the plurality of items of sale
wherein: the artificial intelligence circuit is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific actions is structured to remedy the causal event
	Alkarmi however in the analogous art for rating the performance of an entity based on product flow data, floor data and disposition data teaches the following:
- determining, from the disposition analysis data using the artificial intelligence circuit (see at least Alkarmi: Col. 22, Lns. 18-27 denoting the machine learning techniques and Col. 6, Lns. 30-33 pertaining to “disposition analysis data” as well as Col. 22, Lns. 43-43-49.), that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale, a transportation mishandling of the at least one of the plurality of items of sale, or an employee mishandling of the at least one of the plurality of items of sale (see at least Alkarmi: Col. 16, Lns. 55-67: “Alkarmi teaches that based on acceleration or velocity data detected by the sensor(s) 206, an amount of change in acceleration/velocity experienced by the food item(s) 126 may be determined. Changes in acceleration/velocity may be caused by the deliverer 110 starting, stopping, or turning a vehicle in a sudden manner, the deliverer 110 mishandling or dropping the food item container 132 and/or the delivery container 134, and so on. If the change in acceleration/velocity exceeds an acceleration/velocity threshold for the food item 126, there may be a risk that the condition and/or presentation of the food item(s) 126 has been compromised. For instance, the food item 126 may have spilled, cracked, broken, shifted, etc.”)
- wherein: the artificial intelligence circuit (see at least Alkarmi: Col. 22, Lns. 18-27 denoting the machine learning techniques.) is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific actions is structured to remedy the causal event (see at least Alkarmi: Col. 22, Lns. 18-27 Alkarmi teaches that the analysis of temperature data for a particular food item 126 and actions taken by a customer 114 that previously ordered that food item 126 may be analyzed using machine learning techniques to determine how hot/cold the food item 126 should be for the food item 126 to be acceptable for customers 114. Input for the machine learning techniques may include temperatures of the food item 126 when delivered to customers 114 and inaction/action by those customers 114 with respect to the delivered food item 126. “See also Alkarmi at Fig. 7 at step 708 wherein the set of specific actions are remedied by the “food item characteristic component to maintain or adjust the current characteristics.”.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo / Chait / Lewis method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings determining, from the disposition analysis data using the artificial intelligence circuit, that the causal event for disposal for the at least one of the plurality of items of sale is based at least in part on one of: a customer mishandling of the at least one of the plurality of items of sale, a transportation mishandling of the at least one of the plurality of items of sale, or an employee mishandling of the at least one of the plurality of items of sale & wherein: the artificial intelligence circuit is structured to distinguish between customer mishandling, transportation mishandling, and employee mishandling; and the set of specific actions is structured to remedy the causal event in further view of Alkarmi, wherein the food item characteristic regulation component(s) 208 may prevent the effects of a change in velocity/acceleration 220 associated with the food item container 132. For instance, the food item characteristic regulation component(s) 208 may be a gyroscope or other mechanism that allows the food item container 132 to remain stable within the delivery container 134 (see Alkarmi: Col. 17, Lns. 5-11).
	Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Alkarmi, the results of the combination were predictable.

Regarding Dependent Claim 28, Kaye / Howell / Lindbo / Chait / Lewis / Alkarmi method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-13, 23-24 and 27 above, and Alkarmi further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- displaying, in the graphical user interface, a live view of sensor data corresponding to the store analysis data (see at least Alkarmi: Figs. 2-3 & Col. 8, Lns. 28-39. Alkarmi teaches that “a communication component of the food item container 132 and/or the delivery container 134 may provide the sensor data 136 to the content server(s) 104 of the service provider 102. In other embodiments, the sensor data 136 may be transmitted between the food item container 132 and the delivery container 134, or the sensor data 136 may be provided to the deliverer device 112 of the deliverer 110 that is currently delivering the food item(s) 126. In the latter example, the sensor data 136 may be provided to a mobile application that resides on the deliverer device 112 and that is associated with the service provider 102.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo / Chait / Lewis method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding displaying, in the graphical user interface, a live view of sensor data corresponding to the store analysis data in further view of Alkarmi, wherein the food item characteristic regulation component(s) 208 may prevent the effects of a change in velocity/acceleration 220 associated with the food item container 132. For instance, the food item characteristic regulation component(s) 208 may be a gyroscope or other mechanism that allows the food item container 132 to remain stable within the delivery container 134 (see Alkarmi: Col. 17, Lns. 5-11).
	Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Alkarmi, the results of the combination were predictable.

Regarding Dependent Claim 29, Kaye / Howell / Lindbo / Chait / Lewis / Alkarmi method for rating the performance of an entity based on product flow data, floor data and disposition data teaches the limitations of Claims 1-13, 23-24 and 27-28 above, and Alkarmi further teaches the method for rating the performance of an entity based on product flow data, floor data and disposition data comprising:
- wherein the set of specific actions comprises: identifying a location within the supply chain to deploy a sensor (see at least Alkarmi: Col. 10, Lns. 60-67 & Col. 11, Lns. 1-22. Alkarmi teaches that
the sensor(s) 206 of the food item container 132 may continually detect/obtain sensor data 136 starting at a first time at which the food items 126 are placed within the food item container 132 and, once the food item container(s) 132 are placed within the delivery container 134, during delivery of the food items 126 to the delivery location of the customer 114. The sensor data 136 may be time-stamped to indicate times in which individual values of the sensor data 136 were obtained. The food item container 132 may include multiple sensors 206, where each sensor 206 is placed in a different location within the food item container 132. For instance, a first sensor 206 may be located within or on the food item container 132 itself, such as being affixed to an interior surface and/or an exterior surface of the food item container 132. A second sensor 206 may be placed in close proximity to the food items 126, such as being in contact with the food items 126. As a result, the sensor data 136 may consist of multiple data points that vary based on the time in which they were obtained, the respective locations of the sensors 206 the data points were obtained from, and the type of data obtained (e.g., temperature data, orientation data, humidity data, pressure data, acceleration/velocity data, etc.).)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kaye / Howell / Lindbo / Chait / Lewis method for rating the performance of an entity based on product flow data, floor data and disposition data with the aforementioned teachings regarding wherein the set of specific actions comprises: identifying a location within the supply chain to deploy a sensor in further view of Alkarmi, wherein the food item characteristic regulation component(s) 208 may prevent the effects of a change in velocity/acceleration 220 associated with the food item container 132. For instance, the food item characteristic regulation component(s) 208 may be a gyroscope or other mechanism that allows the food item container 132 to remain stable within the delivery container 134 (see Alkarmi: Col. 17, Lns. 5-11).
	Further, the claimed invention is merely a combination of old elements in a similar field for rating the performance of an entity based on product flow data, floor data and disposition data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Alkarmi, the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/          		 Patent Examiner, Art Unit 3683        



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683